Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 1 of 70 - Page ID#: 471




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

  NICHOLAS SANDMANN,                           :   CASE NO. 2:20-cv-26-WOB-CJS
                                               :
                Plaintiff,                     :   JUDGE BERTELSMAN
                                               :
  v.                                           :   PLAINTIFF’S FIRST AMENDED
                                               :   COMPLAINT WITH JURY
  GANNETT SATELLITE                            :   DEMAND
  INFORMATION NETWORK, LLC                     :
  7950 Jones Branch Drive                      :
  McClean, Virginia 22102,                     :
                                               :
  and                                          :
                                               :
  GANNETT CO., INC.,                           :
  7950 Jones Branch Drive                      :
  McClean, Virginia 22102,                     :
                                               :
                Defendants.                    :
                                               :


        NOW COMES Nicholas Sandmann, by and through counsel, and states his First

 Amended Complaint for Defamation against Gannett Satellite Information Network, LLC

 and Gannett Co., Inc. (collectively, “Gannett”) as follows:

                                    INTRODUCTION

        1.     This is a defamation action arising out of Gannett’s publication and

 republication of a false and defamatory factual narrative accusing Plaintiff Nicholas

 Sandmann (“Nicholas”), at the time a 16-year old minor high school student, of racist

 misconduct at the National Mall on January 18, 2019 (the “January 18 Incident”).

        2.     Gannett’s reporting falsely conveyed that Nicholas confronted and blocked

 the path of Nathan Phillips (“Phillips”), a Native American activist who was purportedly

 merely praying and singing, and otherwise prevented Phillips’ retreat while Nicholas and

 a mass of other young white boys taunted, jeered, and physically intimidated Phillips.

                                            -1-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 2 of 70 - Page ID#: 472




        3.     The truth of the matter is that Phillips approached Nicholas and the other

 students from afar, bypassed wide open steps to his alleged destination of the Lincoln

 Memorial, specifically confronted Nicholas, and never attempted to move past, around,

 or away from Nicholas, who stood quietly for several minutes while Phillips beat a drum

 and sang loudly within inches of Nicholas’ face.

        4.     Gannett negligently and recklessly relied on the demonstrably unreliable

 Phillips and a false, incomplete, and out-of-context viral video that depicted Nicholas

 standing in a red “Make America Great Again” hat looking at Phillips, the drum-beating

 Native American elder.

        5.     Twitter later banned the suspicious account that posted the out-of-context

 viral video to Twitter.

        6.     Without conducting any reasonable investigation into Phillips, this short

 viral video, or the suspicious account that posted it on Twitter, Gannett jumped at the

 opportunity to falsely portray Nicholas as the white, Catholic, MAGA aggressor and

 instigator of a racially-threatening confrontation with the Black Hebrew Israelites and

 Phillips by allegedly getting into Phillips’ face while he was conducting a prayer ceremony

 that was part of the Indigenous Peoples’ March, “blocking” Phillips’ path to the Lincoln

 Memorial and “not allowing [Phillips] to retreat” from a horde of taunting, jeering,

 intimidating students.

        7.     More specifically, Gannett engaged its USA Today Network to publish the

 false narrative that Nicholas and his Covington Catholic (“CovCath”) classmates were a

 big “mob” with a “mob mentality” that “were in the process of attacking four black

 individuals” (who were actually the Black Hebrew Israelites, a recognized hate group) who

 were “accosted” by Nicholas and the students and that such encounter was “volatile” and




                                            -2-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 3 of 70 - Page ID#: 473




 “escalated” to an animalistic level where Nicholas and the students were “beast[s]” who

 “needed their pounds of flesh” and the Black Hebrew Israelites were their “prey.”

       8.     Gannett, by and through its USA Today Network, published the false

 accusations that Nicholas and his CovCath classmates “surrounded,” “quickly circled,”

 “mocked,” “harassed,” “accosted,” and shouted “build that wall,” “go back to the

 reservation,” and “gone in 2020” taunts at a Native American elder and Vietnam Marine,

 “scaring” him, while he was engaged in peaceful prayer during a closing ceremony for the

 Indigenous Peoples’ March, amounting to “racial hostility.”

       9.     Gannett, by and through its USA Today Network, falsely accused Nicholas

 of “trying to intimidate a Native American elder,” performing a tomahawk chop, coming

 “worked up in a frenzy,” “block[ing] [Phillips’] way and [not] allow[ing] [Phillips] to

 retreat,” and “refusing to let [Phillips and other Native Americans] pass” while Phillips

 was engaged in peaceful prayer during a closing ceremony for the Indigenous Peoples’

 March.

       10.    Gannett, by and through its USA Today Network, falsely published that

 Nicholas and his CovCath classmates, in both interactions with the Black Hebrew

 Israelites and Phillips, placed both groups “in fear of bodily harm or worse” and were

 ready to “kill” because they were “scared” (Phillips’ statement: “…a scared man will kill

 you. And that’s what these boys were. They were scared.”).

       11.    Gannett, by and through its USA Today Network, falsely accused Nicholas

 of being a “liar and a thie[f]” who gave “intentional falsehoods” in his description of the

 January 18 Incident.

       12.    Gannett’s accusations against Nicholas are totally, provably, and

 unequivocally false.




                                            -3-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 4 of 70 - Page ID#: 474




        13.    In reality, the truth of what happened at the January 18 Incident is much

 longer than what the viral video showed, even though that short video clip and Phillips’

 manufactured lies were Gannett’s primary basis for publishing its eleven-day-long

 campaign to assassinate Nicholas’ character.

        14.    In a practical demonstration that the accusations made against Nicholas in

 this case are factual events capable of being proven false, and though Gannett has thus far

 stood behind its coverage of Nicholas by not removing any of the false and defamatory

 articles, other news outlets have clarified, corrected, and/or retracted several false factual

 assertions also made by Gannett through its USA Today Network that are central to the

 false and defamatory gist conveyed by Gannett, and have admitted mistakes that were

 made in coverage of the January 18 Incident.

        15.    For example, KTXL Fox40 issued “A Note To Our Viewers About Our

 Covington Coverage,” stating, in part, as follows:

        “Early reports also contained unverified statements about the students’
        conduct, including statements by Phillips that they had chanted ‘Build That
        Wall,’ and made remarks offensive to Native Americans. Though several
        videos have come to light since the incident, none of them contains evidence
        of hostile remarks by the students.”

                                              ***

        “Our reports contained other remarks which, after videos emerged and both
        sides were heard from, proved unsubstantiated or untrue. Sandmann was
        accused of blocking Phillips’ path so he could not climb the steps of the
        Memorial to pray. Students were accused of assembling in the Indigenous
        People’s space, and taunting and mocking the Native Americans. We
        reported the Diocese of Covington’s condemnation of the Covington
        Catholic High School students, a denunciation that was retracted in six days
        when the church admitted it had rushed to judgment … saying they had
        been ‘bullied and pressured into making a statement prematurely.’”

                                              ***

        “The facts now available about this story show no evidence of taunting by
        the students … Phillips was not denied freedom of movement – he

                                             -4-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 5 of 70 - Page ID#: 475




       approached the student gathering and said he wanted to promote peace
       between the students and the other activist group that taunted them with
       profanity. Sandmann, for his part, professed the same motive: keeping
       calm, and preventing the situation from getting out of hand. His behavior,
       and the prompt arrival of the school buses, achieved this goal. Until the
       story went viral the next day.”

                                            ***

       “The lion’s share of the denunciations of this event landed on the students,
       and the focus of attention was on Sandmann, who reportedly had bought
       his red cap that afternoon. Such is the result of cell phone video presented
       as news: it shows a small window of reality for a short burst of time.
       Context, which is essential in any news report, is lacking. Judgments are
       reached without the benefit of all or even most of the facts. It is a
       prescription for error[.]”

                                            ***

       “We should have considered that the targets of this story were high school
       students.”

                                            ***

       “We owe an apology to the students, their families, and the face of the
       Covington student group, Nick Sandmann. . . . Because of the way this story
       came together – fueled by a viral video with no on-scene reporting by
       independent voices – we lost sight of our standard of fairness, context, and
       accuracy. This is especially serious when the groundswell of misinformed
       anger fell on a group of teenagers who never sought the attention, let alone
       the abusive treatment, they got. They deserved better, and so did our
       viewers.”
 A true and correct copy of KTXL Fox40’s statement is attached hereto as Exhibit A.

       16.    After being sued, and while failing to issue an admission of fault, an apology,

 an adequate correction, or an unequivocal retraction, The Washington Post published an

 online “Editor’s note related to Lincoln Memorial incident” providing, in part, as follows:

       “Subsequent reporting, a student’s statement and additional video allow for
       a more complete assessment of what occurred, either contradicting or
       failing to confirm accounts provided in that story – including that Native
       American activist Nathan Phillips was prevented by one student from
       moving on, that his group had been taunted by the students in the lead-up
       to the encounter, and that the students were trying to instigate a conflict.”


                                            -5-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 6 of 70 - Page ID#: 476




 The Washington Post published a similar Editor’s Note in print as follows:

        “A Jan. 20 Metro article provided an account from Native American
        activists about an encounter with a group of high school students from
        Covington, Ky. Subsequent reporting and video evidence contradicted or
        failed to corroborate that one of the activists was accosted and prevented
        from moving on, that the activists had been taunted by the students in the
        lead-up to the encounter, that the students were trying to instigate a
        conflict, or that ‘March for Life’ participants chanted ‘Build that wall.’ A
        Jan. 21 Page One article reported an account by one of the activists that he
        had heard students earlier make disparaging comments about Native
        Americans and had heard students shout ‘Go back to Africa!’ The story
        reported the denial of one student that he had heard any students say
        anything hateful or racist at any time. The story should have noted that
        widely circulated video from that day does not corroborate that such
        statements were made.”
 True and correct copies of The Washington Post’s Editor’s Notes are attached hereto as

 Exhibit B.

        17.    If Gannett had engaged in basic journalistic due diligence regarding the

 veracity of the viral video or the account that posted it to Twitter, it would have quickly

 discovered that what the viral video depicted was merely a brief, incomplete moment of

 the January 18 Incident and that the viral video was deprived of any context whatsoever.

        18.    Likewise, if Gannett had engaged in basic journalistic due diligence

 regarding the veracity of Phillips as a witness, it would have quickly discovered that he

 was a dubious and dishonest source with a criminal background, has a history of lying

 about his military service and stolen valor, and has a history of lying about other

 encounters with children to promote his political and activist agenda.

        19.    Gannett maliciously published its false and defamatory statements about

 Nicholas to advance its own political and financial agenda.




                                            -6-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 7 of 70 - Page ID#: 477




                        DETAILED FACTUAL BACKGROUND

                             THE JANUARY 18 INCIDENT

        20.    On January 18, 2019, Nicholas attended the March for Life on a school trip

 chaperoned by sixteen (16) adults, nine (9) of whom were faculty members at CovCath.

        21.    Nicholas and his classmates were instructed to meet at the steps of the

 Lincoln Memorial at the National Mall by 5:00 p.m. to catch their buses for the return

 trip to Kentucky.

        22.    Nicholas was wearing a red Make America Great Again (“MAGA”) hat that

 he had purchased that day as a souvenir.

        23.    While at the National Mall, a small group of adult men who describe

 themselves as Black Hebrew Israelites – a recognized hate group – began verbally

 assaulting and taunting Nicholas and his CovCath classmates with threats of physical

 violence and vitriolic statements, shouting, among other things, “you only got one n***er

 in the crowd,” “oh, you got two n***ers in the crowd,” “get out, n***er, get out,” “this is a

 faggot child molester,” “Christ is coming back to kick yo cracker ass,” “there will be no

 peace until there is bloodshed,” “incest babies,” “dirty ass crackers,” and “future school

 shooters.”

        24.    One of Nicholas’ classmates requested and received permission from a

 school chaperone to engage in CovCath school sports cheers in an effort to ignore and

 drown out the hate speech being hurled at them by the Black Hebrew Israelites.

        25.    During a school cheer, Phillips and his activist companions – all of whom

 had been participating in the Indigenous Peoples March at the National Mall earlier that

 day – instigated a confrontation with Nicholas and his CovCath classmates.




                                             -7-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 8 of 70 - Page ID#: 478




       26.    Phillips began singing the American Indian Movement (“AIM”) song, which

 he has used previously in protests and as a type of rallying cry when confronting non-

 Indigenous Peoples.

       27.    Rather than focusing their attention on the Black Hebrew Israelites, who

 had been relentlessly hurling insults at both the teenagers for almost an hour and the

 Native Americans attending the Indigenous Peoples March prior to that, Phillips and his

 activist companions deliberately targeted the CovCath students from a distance while

 beating drums, singing, dancing, and carrying cameras to hopefully capture a viral video

 moment of the confrontation.

       28.    When Phillips first approached them, many of the CovCath students “felt

 like he was coming into their group to join in with the students’ cheers” and some joined

 in dancing to Phillips’ drumbeat and song.

       29.    Phillips intentionally walked up to the crowd of CovCath students.

       30.    Immediately behind and around Phillips were several of his own

 companions, and Nicholas and the CovCath students did not move toward Phillips or

 otherwise actively approach or surround him or his companions.

       31.    Nicholas and the students acquiesced in Phillips’ election to confront their

 group and beat his drum within inches of Nicholas’ face.

       32.    Once within their group, Phillips freely moved about, briefly walking up to

 certain students within the group of students, which included many children who were

 not CovCath students.

       33.    Phillips then walked directly to where Nicholas was standing on the steps

 so that he could confront Nicholas and get within inches of his face.

       34.    Phillips was a complete stranger to Nicholas.




                                            -8-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 9 of 70 - Page ID#: 479




        35.    While staring and glaring at Nicholas, Phillips continued to beat his drum

 and sing loudly within inches of Nicholas’ face for several minutes.

        36.    Contrary to Phillips’ initial lie that he was “swarmed” by the students as he

 was preparing to leave or his subsequent lie, republished by Gannett, that he was trying

 to move to the top of the steps of the Lincoln Memorial, Phillips approached the students

 from a distance and walked past clear pathways leading to the Lincoln Memorial.

        37.    When Phillips made his incursion into the crowd of students and directly

 confronted Nicholas, Phillips never made any attempt to move past, around, or away from

 Nicholas even though he could have done so at any time.

        38.    Phillips had walked a distance over to Nicholas and stopped directly in front

 him, which was exactly where Phillips wanted to be.

        39.    Prior to being directly confronted by Phillips, Nicholas had not noticed

 Phillips at the National Mall.

        40.    Nicholas was startled and confused by the actions of Phillips in singling him

 out and confronting him.

        41.    During the confrontation instigated by Phillips, Nicholas stood still, as he

 was concerned that turning away from Phillips might be misconstrued as a sign of

 disrespect.

        42.    While he stood there with Phillips beating a drum near his face and singing

 loudly, Nicholas remained silent and did not utter a single word to Phillips.

        43.    Nicholas did not make any gestures by hand or otherwise toward Phillips.

        44.    At all times, Nicholas acted respectfully, responsibly, appropriately, and in

 a manner consistent with the values instilled upon him by his family and his faith.

        45.    While Phillips fully engaged Nicholas’ attention, at least one of the other

 members of Phillips’ group taunted and insulted Nicholas’ classmates.


                                            -9-
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 10 of 70 - Page ID#: 480




         46.    One of Phillips’ accomplices walked up the steps around Nicholas and was

  berating one of the other students: “So if you want to make America a great cause for you

  white people, go back to Europe where you came from. This is not your land.” After the

  student responded, the adult Native American then said to the teenager: “Get the fuck out

  of my face with that shit.”

         47.    At that point, Nicholas’ attention wavered from Phillips – for the only time

  during the encounter – when he gestured to his fellow student not to engage with Phillips’

  profanity spewing cohort and instead to pay attention to Phillips.

         48.    The confrontation ended when Nicholas and his fellow CovCath students

  were instructed to board buses to return to Kentucky.

         49.    After Nicholas moved away from him, Phillips made no attempt to climb the

  steps toward the Lincoln Memorial.

         50.    Instead, Phillips stepped up to the spot vacated by Nicholas, and he and his

  supporters celebrated their “victory” over the CovCath students.

         51.    The Phillips supporter who had told one of the other students to “go back to

  Europe” shouted “I got him man. I got him, man, I got him. . . . We won grandpa, we

  fucking won grandpa.”

         52.    Phillips then held his drum above his head and beat it loudly and rapidly as

  the rest of his group cheered, yelled, and jumped around in celebration.

         53.    In the interviews Phillips gave after the January 18 Incident, Phillips

  purported to express factual descriptions of the encounter to media, but Phillips

  intentionally lied in order to stir up controversy and the media republished his lies

  without the slightest diligence.




                                            - 10 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 11 of 70 - Page ID#: 481




         54.      At no point in time was Phillips frightened or blocked by Nicholas – to the

  contrary, he was very deliberate in his actions, including placing himself where he wanted

  to be – and any statements by him to that effect were misrepresentations of the truth.

         55.      During the entirety of the January 18 Incident, contrary to Phillips’

  statements, Nicholas:

                  (a)        did not instigate a confrontation of any kind;

                  (b)        did not surround Phillips or the Black Hebrew Israelites;

                  (c)        did not target, confront, or assault Phillips or the Black Hebrew

               Israelites;

                  (d)        did not threaten Phillips;

                  (e)        did not move from where he was standing when Phillips approached

               him;

                  (f)        did not block Phillips’ path or egress;

                  (g)        did not taunt, mock, or harass Phillips or anyone else present; and

                  (h)        did not engage in any conduct whatsoever that could even remotely

               be described or characterized as racist, a hate crime, blocking, intimidation, or

               as placing any person “in fear of bodily harm or worse.”

                    ONLINE VIDEOS OF THE JANUARY 18 INCIDENT

         56.      On the evening of January 18, 2019, at 7:33 p.m., Kaya Taitano, a

  participant in the Indigenous Peoples March, posted online a selectively edited 59 second

  video depicting only a small portion of the interaction between Nicholas and Phillips, see

  https://www.instagram.com/p/Bsy80cfFVAR/ (last visited Feb. 7, 2020); and later that

  night, she posted a 3 minute 44 second video of the interaction that included the time

  period in the initial video, see https://www.youtube.com/watch?v=sIG5ZB0fw1k (last

  visited Feb. 7, 2020) (collectively, the “Taitano Videos”).


                                                   - 11 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 12 of 70 - Page ID#: 482




        57.      The Taitano Videos were a severely incomplete representation of the facts

  of the January 18 Incident. The Taitano Videos did not show, among other things:

                 (a)    the Black Hebrew Israelites’ misconduct and homophobic, racist

              slurs directed at the CovCath students;

                 (b)    that Phillips had approached the students and inserted himself into

              their area before confronting Nicholas;

                 (c)    that the students were already engaged in school cheers at the time

              Phillips approached;

                 (d)    Nicholas engaging in any misconduct, including harassing, mocking,

              or taunting anyone;

                 (e)    Nicholas making any gesture of any kind except to, at times,

              awkwardly smile;

                 (f)    Nicholas uttering any words to Phillips or his companions;

                 (g)    Nicholas moving into Phillips’ path;

                 (h)    Nicholas blocking Phillips’ escape; or

                 (i)    Nicholas physically or verbally threatening Phillips in any manner.

        58.      At 11:13 p.m. on January 18, 2019, @2020fight, a fake Twitter account with

  a following of approximately 41,000, tweeted a 1 minute 1 second clip from the Taitano

  Videos with the comment, “This MAGA loser gleefully bothering a Native American

  protestor at the Indigenous Peoples March” (the “2020fight Video” or “Viral Video”). For

  the Court’s convenience, a screenshot or (“cover image”) of the 2020fight Video tweet is

  attached here:




                                             - 12 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 13 of 70 - Page ID#: 483




        59.    Upon information and belief, Gannett did not take any reasonable steps to

  investigate the @2020fight account to determine whether the video had been edited and

  whether the account was legitimate.

        60.    The 2020fight Video is reported as having been viewed at least 2,500,000

  times, retweeted 14,000 times, and liked 27,000 times before the account was suspended

  by Twitter no later than January 21.

        61.    The viral video even aroused suspicion in Congress: on January 22, 2019,

  the House Intelligence Committee asked Twitter to provide information about how the

  viral video took off so fast. See Kate Conger and Sheera Frenkel, Who Post Viral Video of

  Covington Students and Protester? Congress Wants to Know, NY Times (Jan. 23, 2019),

  https://www.nytimes.com/2019/01/23/technology/covington-video-protester-

  congress.html.

        62.    Congress suspected the @2020fight account was part of a Russian

  disinformation campaign to undermine American political discourse and our election

  systems. See id.




                                           - 13 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 14 of 70 - Page ID#: 484




           63.   Even Mark Warner—the democrat senator from Virginia—separately asked

  Twitter to provide more information about the account that initially published viral video.

  Id.

           64.   Screenshots available online of the 2020fight Video show it was viewed at

  least 10.6 million times.

           65.   Any reasonable, objective, and unbiased journalist would have readily

  known that the 2020fight Video was little more than a snapshot of a limited portion of

  the January 18 Incident and that accurate and fair reporting on it required investigation

  into the events which occurred before and after those depicted in the short video clip

  posted on Twitter.

           66.   According to media reports, the @2020fight account was created in

  December 2016, tweeted an average of 130 times a day, and immediately aroused

  suspicion for its high follower count, unusually high rate of tweets, highly polarized and

  yet inconsistent political messaging, and the use of someone else’s image in the profile

  photo.

           67.   An accurate, contemporaneous video as to what occurred on January 18,

  2019, was available online on the evening of January 18, 2019, when Shar Yaqataz

  Banyamyan, one of the Black Hebrew Israelites who was present for the encounter

  between Phillips and Nicholas, was streaming a Facebook Live video while the January

  18 Incident was occurring (the “Banyamyan Video”).

           68.   Following the conclusion of the Facebook Live video stream on January 18,

  the 1 hour and 46-minute video was available for public viewing on Banyamyan’s

  Facebook page.

           69.   The Banyamyan Video was deleted from Facebook no later than January 20

  at 2:00 am EST, but prior to being deleted, it was downloaded, copied, and mirrored onto


                                            - 14 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 15 of 70 - Page ID#: 485




  YouTube by different individuals, and therefore preserved and made widely available on

  the   internet    no    later   than   1:00    am      EST   on   January   20.   See,   e.g.,

  https://www.youtube.com/watch?v=t3EC1_gcr34&feature=youtu.be&t=523                       (last

  visited              Feb.              7,              2020);           see              also

  https://twitter.com/Timcast/status/1086866650446655488 (last visited Feb. 7, 2020).

            70.   A plethora of additional relevant video of the January 18 Incident was also

  available online but ignored by Gannett and the social media mob as Gannett continued

  its false reporting and the republication of the false accusations by news outlets.

            71.   In fact, before Gannett even published its first accusations about Nicholas

  on January 19, longer videos were available online that demonstrated the falsehoods in

  Phillips’ account of the January 18 Incident.

            72.   For instance, and as an example only, video of Phillips instigating and

  approaching Nicholas and his classmates – rather than the other way around – was

  available on Twitter no later than 12:48 p.m. on January 19, 2019, and additional videos

  continued to appear on social media and in the media throughout January 19 and 20:




                                                - 15 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 16 of 70 - Page ID#: 486




  See https://twitter.com/mariajudy_/status/1086681831804674048 (last visited Feb. 7,

  2020);                           see                      also,                         e.g.,

  https://twitter.com/AmeerWashington/status/1086729474912276480 (tweeting longer

  video on January 19, at 3:57 pm) (last visited Feb. 7, 2020).

         73.    A statement from a CovCath student, along with links to additional videos,

  was   available   on   Twitter    at   10:00   pm   on   January   19,   2019.   See,   e.g.,

  https://twitter.com/AClementsWKRC/status/1086822521012473858?ref_src=twsrc%5

  Etfw%7Ctwcamp%5Etweetembed%7Ctwterm%5E1086822521012473858&ref_url=http

  s%3A%2F%2Fwww.dailywire.com%2Fnews%2F42416%2Fheres-what-you-need-know-

  about-confrontation-emily-zanotti (last visited Feb. 7, 2020).

         74.    From online video and fair use of media broadcasts, Nicholas’ counsel

  produced a fourteen-minute video distilling what occurred on January 18, entitled

                                             - 16 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 17 of 70 - Page ID#: 487




  “Nicholas Sandmann: The Truth in 15 Minutes” (the “Sandmann Video”), available at

  https://www.youtube.com/watch?v=lSkpPaiUF8s (last visited Feb. 7, 2020).

         75.    The Banyamyan and Sandmann Video accurately set forth the truth of the

  January 18 Incident.

         76.    The Banyamyan and Sandmann Video demonstrate that this incident was

  instigated by Phillips and that Nicholas was targeted by professional activists whose false

  accusations neatly fit Gannett’s demonstrable anti-Trump agenda, particularly following

  the furor over the President’s tweet about Elizabeth Warren earlier that week.

         77.    Indeed, Gannett’s anti-Trump bias is readily evident: its own USA Today

  published an article on September 29, 2016 authored by its Editorial Board that expressly

  declared “Trump is ‘unfit for the presidency.’” See USA Today Editorial Board, USA

  TODAY’s Editorial Board: Trump is ‘unfit for the presidency’, USA Today (Sep. 29, 2016)

  https://www.usatoday.com/story/opinion/2016/09/29/dont-vote-for-donald-trump-

  editorial-board-editorials-debates/91295020/ (last visited Aug. 24, 2020). Moreover,

  this article proudly declares that “The [USA Today] Editorial Board has never taken sides

  in the presidential race. We’re doing it now.” Id.

         78.    The Banyamyan and Sandmann Video demonstrate that Nicholas did not

  engage in any misconduct and, more specifically, did not engage in the misconduct

  attributed to him by Gannett.

         79.    While Gannett referenced or linked to the incomplete, selectively-edited

  and politically-motivated Taitano Videos or Viral Video in many of its publications, most

  of the photos and videos used by Gannett in its false and defamatory publications were

  captured by and sourced from the “Survival Media Agency,” which is a company of

  photographers and videographers who set out to capture incendiary and compelling

  political imagery at various protests across the world. See SURVIVAL MEDIA AGENCY, OUR


                                             - 17 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 18 of 70 - Page ID#: 488




  STORY, PORTFOLIO, available at http://survivalmediaagency.com/our-story/ (last visited

  Feb. 7, 2020).

         80.    The Survival Media Agency is a biased source that admits on its website that

  its primary purpose in capturing images is to provide visual imagery to mainstream media

  outlets that will disseminate the images in order to use as a political tool—to promote the

  political agenda of activists and protestors who are the subjects of that imagery.

         81.    While relying on the Viral Video, Gannett primarily published a video clip

  captured by the Survival Media Agency, which prominently shows Nicholas’ face, and

  published the video or a cover image of that video into its online articles (the “SMA

  Video”). For the Court’s convenience, a screenshot (or “cover image”) from the SMA

  Video is available here:




                   NICHOLAS’ STATEMENT AND NBC INTERVIEW

         82.    On the afternoon of January 20, 2019, in an attempt to stem the threats of

  physical violence being made against him, his family, and his CovCath classmates,

  Nicholas made public a statement in which he provided a detailed and accurate factual


                                             - 18 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 19 of 70 - Page ID#: 489




  description of the January 18 Incident. A copy of Nicholas’ January 20 statement is

  attached hereto as Exhibit C.

         83.    On January 23, 2019, in a further attempt to stem the threats of physical

  violence being made against him, his family, and his CovCath classmates, Nicholas agreed

  to an interview by Savannah Guthrie on the NBC Today show in which he reiterated his

  detailed and accurate factual description of his encounter with Phillips despite

  accusatory, “victim shaming” questions by Guthrie.

                    AN INVESTIGATION CONFIRMS THE TRUTH

         84.    Pressured by the agendas of certain individuals, a false and defamatory

  statement of and concerning Nicholas was also published by the Diocese of Covington on

  January 19 before a proper investigation had been conducted by the Diocese.

         85.    If Gannett had bothered to speak to the Diocese of Covington, it would have

  learned that the statement was issued without any investigation by the Diocese.

         86.    For instance, on January 25, 2019, the Diocese of Covington issued a

  statement stating, among other things, “[w]e should not have allowed ourselves to be

  bullied and pressured into making a statement prematurely,” and “I especially apologize

  to Nicholas Sandmann and his family…” A true and correct copy of said statement is

  attached hereto as Exhibit D.

         87.    Subsequently, the Diocese of Covington retained through its counsel a

  third-party investigative firm, Greater Cincinnati Investigation, Inc. (“GCI”), to

  investigate and determine the facts of the January 18 Incident.

         88.    On January 22, the Diocese of Covington issued a statement indicating that

  “the independent, third-party investigation is planned to begin this week” and stating that

  “[i]t is important for us to gather the facts that will allow us to determine what corrective

  actions, if any, are appropriate” and that “[w]e pray that we may come to the truth. . . .”


                                             - 19 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 20 of 70 - Page ID#: 490




  See https://www.archlou.org/statement-regarding-covington-catholic-incident/ (last

  visited Feb. 7, 2020).

         89.      On February 11, 2019, GCI issued its Final Investigative Report (the “GCI

  Report”), a true and correct copy of which is attached hereto as Exhibit E.

         90.      On February 11, 2019, Diocese Bishop Foys released the GCI Report and

  said in a letter to the CovCath parents that the GCI Report exonerated the students and

  demonstrated that the students did not instigate the incident at the Lincoln Memorial. A

  true and correct copy of said letter is attached hereto as Exhibit F.

         91.      The GCI Report is entirely consistent with all video evidence as well as

  statements issued by Nicholas and other CovCath students and chaperones.

         92.      According to the GCI Report, four (4) licensed investigators spent

  approximately 240 man hours investigating the incident, interviewed 43 students and 13

  chaperones, reviewed approximately 50 hours of Internet activity, and attempted to

  interview Phillips, who failed to respond to phone calls, emails, or investigators who

  waited outside his home for 6 hours and left a note asking him to contact them.

         93.      The GCI Report made the following key findings:

                  (a)      Nicholas’ January 20 statement accurately reflects the January 18

               Incident.

                  (b)      There was “no evidence that students responded [to the Black

               Hebrew Israelites] with any offensive or racist statements of their own.”

                  (c)      The students asked their chaperones if they could perform school

               cheers to drown out the Black Hebrew Israelites’ invective, and upon receiving

               approval, they performed the same cheers that are commonly performed at

               football or basketball games.




                                               - 20 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 21 of 70 - Page ID#: 491




                  (d)    There was “no evidence that the students performed a ‘Build the

               Wall’ chant.”

                  (e)    Phillips approached the CovCath students.

                  (f)    There was “no evidence of offensive or racist statements by students

               to Mr. Phillips or members of his group.”

                  (g)    The majority, if not all, of the MAGA hats being worn by students

               were purchased before, during, or after the March for Life.

                  (h)    In previous years, some students had purchased ‘Hope’ hats in

               support of President Obama.

                  (i)    “Mr. Phillips’ public interviews contain some inconsistencies. . . .”

                PHILLIPS WAS A BIASED AND UNRELIABLE WITNESS

         94.      Gannett did not publish Phillips’ statements as opinion but rather published

  it as a factual narrative of what occurred during the January 18 Incident in news articles.

         95.      Phillips was not making truthful statements about the January 18 Incident

  or his state of mind during that incident. Instead, Phillips was intentionally spreading

  lies about the events and about Nicholas in an attempt to stir up animosity toward pro-

  life, Catholic Trump-supporters, and to create publicity for Phillips’ activism in favor of

  Indigenous Peoples.

         96.      The statements of Phillips republished by Gannett were uttered by Phillips

  and republished by Gannett as a factual narrative of the events capable of being proven

  false, not expressions of his opinion.

         97.      Publicly available information demonstrates that Phillips is – and was at all

  times during Gannett’s reporting on the January 18 events – a biased and unreliable

  witness, and it was negligent and reckless for Gannett to publish without any investigation




                                               - 21 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 22 of 70 - Page ID#: 492




  Phillips’ narrative as if it were a truthful, factual account of the January 18 Incident or of

  Phillips’ feelings or reactions during those events.

           Activism and Publicity-Seeking

           98.        Phillips has a well-documented history of leftist activism that should have

  caused Gannett to question his accusations against a white, MAGA hat-wearing Catholic

  teenager.

           99.        Phillips has a known bias against President Trump that was readily

  discoverable with a single Google search.

           100.       Indeed, there are dozens of photographs and articles involving Phillips

  available online, as he regularly seeks out the media and publicity.

           101.       In 2012, Phillips was featured in a Skrillex video for a song called “Make it

  Bun Dem,” which depicts activism and violence against a police officer, including Phillips

  wielding        a      shotgun     while    staring      down   a    police   officer.       See

  https://www.youtube.com/watch?v=BGpzGu9Yp6Y&fbclid=IwAR03qui2DycCtozD4yw

  L0yAMf6kUqp2ZkxEDWDAl1ezWfKlt59Q8QgOYgTA (last visited Aug. 24, 2020). This

  video has in excess of 460 million views.

           102.       Also in 2012, Phillips was the subject of a documentary titled “Between

  Earth and Sky.” See, e.g., https://www.imdb.com/title/tt2508074/ (“The story of a

  Native American family’s struggle against cancer and cultural extinction takes an

  unexpected turn as money becomes more and more important.”) (last visited Feb. 7,

  2020).

           103.       From November 2016 to February 2017, Phillips lived at a camp in North

  Dakota near Standing Rock Indian Reservation to protest the Dakota Access Pipeline

  project that was revived by President Trump shortly after he was elected.




                                                  - 22 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 23 of 70 - Page ID#: 493




         104.   That protest was ended when the governor of North Dakota ordered the

  evacuation of the camps, and 200 law enforcement officers in full riot gear forcibly

  removed those protestors who refused to leave willingly. Phillips left just ahead of the

  deadline – after his group started fires that resulted in injuries to protestors.

         105.   Phillips’ daughter initially left the camp ahead of the deadline, but then she

  returned to the camp to be one of the last protestors to be forcibly removed. As she went

  back into the camp, Phillips sang the AIM song as a rally cry in her support against the

  authorities – the same song that he sang during the January 18 Incident.

         106.   On April 27, 2017, Phillips protested regarding various environmental

  issues, including the Dakota Access Pipeline, by beating his drum and singing on the steps

  of the Trump International Hotel in Washington, D.C.:




         107.   Phillips, along with his group Native Youth Alliance, participated in

  numerous marches and protests in Washington, D.C. and New York City throughout 2017

  and 2018, including the Native Nations Rise March on Washington; divestment actions

  in New York City where they camped outside a Wells Fargo bank branch and then


                                              - 23 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 24 of 70 - Page ID#: 494




  marched to City Hall; the Peoples’ Climate March in Seattle; and the United Nations

  Permanent           Forum        on        Indigenous         Issues.        See,       e.g.,

  https://www.vogue.com/projects/13542941/return-to-standing-rock/ (last visited Feb.

  7, 2020).

         108.   On January 13, 2019, just 5 days before the January 18 Incident, Phillips

  live-streamed on Facebook and said, among other things, that “[w]e need universal

  healthcare for everybody in America. We could do it, we could feed everybody in America,

  but yet they want to build a wall, and they want to divide people. . . .”                See

  https://www.facebook.com/NativeYouthAlliance/videos/2262929833751375/                   (last

  visited Feb. 7, 2020).

         109.   Shortly after the January 18 Incident, Phillips appeared at a “Fake Trump

  Emergency” protest at the White House on February 18, during which he announced to

  the crowd that “[w]e need to build up this country instead of building a wall.” See

  https://www.facebook.com/moveon/videos/vb.7292655492/324827541476931/?type=

  2&theater (last visited Feb. 7, 2020).

         110.   Following the January 18 Incident, Phillips became a “mainstream media

  darling,” engaging in a publicity tour during which he manufactured out of whole cloth

  varying and conflicting descriptions of the events prior to, during, and after the January

  18 Incident in a superficial attempt to garner public sympathy and advance his own

  political agenda.

         111.   Gannett, through its USA Today Network, ignored Phillips’ obvious bias and

  lack of credibility and provided Phillips a worldwide platform to spread his lies, and it did

  so without any effort whatsoever to verify the accuracy of the inflammatory accusations

  Phillips was making against children or to investigate Phillips’ background.




                                             - 24 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 25 of 70 - Page ID#: 495




         Protest at Washington D.C. Catholic Church

         112.    Gannett and its USA Today Network certainly should have known—and it

  did know—by the evening of January 19, 2019, that Phillips was using the January 18

  Incident for his own benefit and political motives.

         113.    Phillips’ activism in Washington, D.C. continued the following day, January

  19, 2019, when Phillips led a group of protestors in a rally at the Basilica of the National

  Shrine of the Immaculate Conception in Washington, D.C. around 5:00 pm. See, e.g., Jon

  Brown, Nathan Phillips and Other Protestors Storm DC Basilica, Demand Punishment

  For       Covington         Boys,       Daily         Caller     (Jan.       24,      2019)

  https://dailycaller.com/2019/01/23/nathan-phillips-protesters-storm-basilica-

  covington/ (last visited Aug. 24, 2020).

         114.    The protestors, who were playing drums and chanting, attempted to enter

  the Basilica during Mass but were rebuffed by security guards.

         115.    Security guards were forced to lock the doors of the Basilica with the

  congregation still inside to prevent Phillips’ group from entering the Basilica and

  disrupting Mass.

         116.    During the protest at the Basilica, Phillips read a statement saying that

  “[w]e demand that the students of Covington Catholic High School be reprimanded not

  just by the school officials but, as seniors, by their upcoming universities.”

         117.    Phillips also made demands from the Catholic Church, asking that it “hold

  itself responsible for the . . . hundred-plus years of genocide that indigenous peoples have

  endured and endure persistently.”

         118.    As part of their demonstration outside the Basilica, the protestors

  reportedly performed the AIM song, the same one that Phillips sang during the January

  18 Incident.


                                             - 25 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 26 of 70 - Page ID#: 496




         Stolen Valor

         119.     Gannett and its reporters falsely reported that Phillips was a Vietnam

  veteran in an attempt to bolster outrage at his purported mistreatment.

         120.     Phillips previously stated unequivocally in a video posted to Facebook on

  January 3, 2018, that “I’m a Vietnam vet . . . . I got honorable discharge, and one of the

  boxes in there . . . shows whether it is peacetime or what my box says is that I was ‘in

  theater.’”                                                                                          See

  https://www.facebook.com/NativeYouthAlliance/videos/1552014181500389/ (Jan. 3,

  2018) (Phillips live-streaming: “I got a Section 8 home because I’m a veteran, a wartime

  veteran      like   that,   honorable,   ‘in       theater.’”)   (last   visited    Feb.    7,   2020);

  https://www.facebook.com/NativeYouthAlliance/videos/1713504705351335 (May 18,

  2018) (Phillips live-streaming: “Myself, I’m a Vietnam veteran, uh times like that, you

  know. My DD-214, my discharge paper, says um, says uh ‘honorable discharge,’ um and

  it   says      uh     ‘in    theater’.   .     .      .”)   (last    visited       Feb.    7,    2020);

  https://www.facebook.com/NativeYouthAlliance/videos/1369302426544046/ (Dec. 17,

  2018) (Phillips live-streaming: “some of my supporters who come to support me as a

  veteran, you know, Vietnam times, honorably discharged, ‘in theater,’ that’s what my DD-

  214 says” and “I was gifted a place to stay because of my Vietnam times”) (last visited Feb.

  7, 2020).

         121.     However, it was quickly discovered and exposed that Phillips had lied about

  his service, that he did not serve in Vietnam, that he was “discharged” instead of

  “honorably discharged,” that he had been AWOL at least three times, and that he had

  never even been deployed outside of the United States. See, e.g., Dave Urbanski, Nathan

  Phillips listed as AWOL three times in 1975 as active duty reservist, record shows, The




                                                     - 26 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 27 of 70 - Page ID#: 497




  Blaze (Jan. 24, 2019), https://www.theblaze.com/news/nathan-phillips-awol-criminal-

  record (last visited Aug. 24, 2020).

         122.   Gannett was forced to issue a correction to its stories that had falsely

  identified Phillips as a Vietnam veteran, although Gannett failed to disclose to its readers

  that Phillips had actually lied about his service:




  See, e.g., https://www.usatoday.com/story/news/nation/2019/01/19/kentucky-diocese-

  incident-indigenous-peoples-march-covington-catholic-high-school/2624503002/ (last

  visited Feb. 7, 2020).

  Previous Unsubstantiated Claim of Harassment

         123.   The January 18 Incident is not the first time that Phillips claimed to have

  been taunted and harassed by a group of white students.

         124.   In April 2015, Phillips claimed that he was harassed by a group of students

  at Eastern Michigan University. See Fox 2 Detroit, Native American claims racial

  harassment     by EMU       students dressed as indians [sic],          (Apr. 22,    2015),

  http://www.fox2detroit.com/news/native-american-claims-racial-harassment-by-emu-

  students-dressed-as-indians (last visited Aug. 24, 2020).

         125.   Phillips asserted that he walked over to a yard where a theme party was

  being held at which 30-40 students were dressed as Hurons, the former EMU mascot,

  and that when he asked what they were doing, they said that they were honoring him.




                                              - 27 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 28 of 70 - Page ID#: 498




         126.   Much like his statement in response to the January 18 Incident, Phillips said

  in an interview in 2015 that after he walked over to the fence and told the students they

  were being racist, “it really got ugly.” Id.

         127.   Although Phillips called the police to report the EMU students, he said that

  by the time the police arrived, “it was like there was no party there at all.”

         128.   Phillips said that “there’s a lot of hate behind that” and called on school

  authorities to investigate and punish the students: “‘Whoever would sit judgment on

  them, the university, the law, you know, society, that is their job. . . .’” Id.

         129.   In a different interview, Phillips said that the students told him that they

  were “doing a ceremony to impregnate women.” See David Edwards, College students in

  ‘red face’ mock native elder, claim racist party is ceremony to ‘impregnate women,’ Raw

  Story (Apr. 19, 2015), https://www.rawstory.com/2015/04/college-students-in-red-face-

  mock-native-elder-claim-racist-party-is-ceremony-to-impregnate-women/ (last visited

  Aug. 24, 2020).

         130.   In another interview, Phillips claimed that the party-goers “began charging

  the fence,” which is reportedly why he called the police.            See Simon Moya-Smith,

  University Party in MI Reveals Unsafe Climate For Native American Students, Indian

  Country                  Today                   (Apr.                25,           2015),

  https://newsmaven.io/indiancountrytoday/archive/university-party-in-mi-reveals-

  unsafe-climate-for-native-american-students-FBGkN1DHYky5iAUol88lUQ/ (last visited

  Aug. 24, 2020).

         131.    Much like the political climate surrounding the January 18 Incident, the

  political climate in Ypsilanti at the time of the alleged taunting and harassment in 2015

  was already racially charged with debates over a partial reinstatement of the former EMU

  mascot, the Huron, a Native American logo.


                                                 - 28 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 29 of 70 - Page ID#: 499




          132.   Fueled in part by Phillips’ claim of harassment, protestors held press

  conferences and demonstrations at the school, objecting to any use of the mascot. See,

  e.g., Kim Kozlowski, Native Americans rally against Hurons logo at EMU, Detroit News

  (June                                          16,                                   2015),

  https://www.detroitnews.com/story/news/local/michigan/2015/06/16/eastern-

  michigan-university-hurons-logo/28797179/ (last visited Aug. 24, 2020).

          133.   Phillips attended one of the on-campus rallies, giving an interview to MLive,

  and playing his drum. See C. Douglas Golden, Drum-Banging Indian Nathan Phillips

  Was in the News 4 Years Ago, Telling an Eerily Similar Story, The Western Journal (Jan.

  21, 2019) https://www.westernjournal.com/ct/drum-banging-indian-nathan-phillips-

  news-4-years-ago-telling-eerily-similar-story/ (last visited Aug. 24, 2020).

          134.   There was never any identification of the students who allegedly taunted

  Phillips in that instance, and there is no available record that any type of disciplinary

  actions were taken by the university or the police.

          Criminal Activities

          135.   Unlike Nicholas, Phillips has a criminal background involving violence and

  assault, which should have led Gannett to question the truthfulness and accuracy of

  Phillips’ claims that he was “blocked” bya Nicholas or that he was frightened by the high

  school student.

          136.   Phillips has admitted to violence, proudly and laughingly stating that he

  “beat up” the boyfriend of a “little blonde-hair, blue-eyed hippie girl” who spit on him.

  See

  https://www.facebook.com/NativeYouthAlliance/videos/326861671434840/?t=4351

  (Oct. 29, 2018) (last visited Feb. 7, 2020).




                                             - 29 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 30 of 70 - Page ID#: 500




           137.   Phillips also has reportedly been charged with, arrested for, and/or

  convicted of numerous crimes, including escaping from prison, assault, and various

  alcohol-related crimes. See, e.g., https://www.washingtonexaminer.com/politics/native-

  american-activist-nathan-phillips-has-violent-criminal-record-and-escaped-from-jail-

  as-teenager (last visited Feb. 7, 2020).

           Inconsistent Statements

           138.   Phillips is known to have given at least nine interviews to mainstream media

  following the January 18 Incident, including Detroit Free Press, The Washington Post,

  CNN, NBCUniversal, The Associated Press, MSNBC, ABC, CBS, NBC, and Democracy

  Now!.

           139.   The accusations of Phillips and his companions, as published by Gannett

  through its USA Today Network and the others identified above, are remarkable in their

  inconsistency with each other, as Phillips’ story changed over time.

           140.   According to the first Washington Post print article, Phillips stated that the

  students “suddenly swarmed around him as he and other activists were wrapping up the

  march.”

           141.   According to The Associated Press, Phillips changed his story to say that “he

  felt compelled to get between two groups with his ceremonial drum to defuse a

  confrontation.”

           142.   According to DemocracyNow!, Phillips stated that “I wasn’t focusing on

  anybody except taking the youth out of there, the Indigenous youth that was with me, out

  of that situation, and that’s when Mr. Sandmann stood in front of me and blocked my

  path.”




                                               - 30 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 31 of 70 - Page ID#: 501




         143.   According to the Washington Post, Phillips stated that it “was getting ugly”

  and he needed to find “an exit out” of there, but Nicholas “blocked [his] way and wouldn’t

  allow me to retreat.”

         144.   According to NBC, Phillips stated that “I was blocked” because “we couldn’t

  go right. We couldn’t go left, back.”

         145.   But according to another Washington Post print article, Phillips queried

  “why should I go around him?”

         146.   Contrary to Phillips’ public claims that the students yelled “build that wall,”

  “go back to Africa,” and “go back to the reservation,” and that Phillips has seen video in

  which you can hear the students shouting “build that wall,” no video evidence exists

  substantiating these accusations.

         147.   Contrary to Phillips’ claim to Democracy Now! that the students left

  because they were “running from the police,” the video evidence and statements of

  witnesses demonstrate that the students left to catch their buses, and Phillips then turned

  away from the top of the stairs and celebrated his perceived “win” with his companions.

         148.   The fact that Phillips changed his story within the first day after the events

  were reported should have put Gannett on further notice that Phillips was not a reliable

  or trustworthy witness.

         149.   Phillips told his narrative as though it were a factual recitation of events,

  and that is how Gannett reported it.

         150.   Even a cursory review of Phillips’ past would have raised serious concerns

  among objective journalists as to his reliability and credibility as a source for describing

  the January 18 Incident.




                                             - 31 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 32 of 70 - Page ID#: 502




                           GANNETT WAS THE PUBLISHER

         151.   One in five newspapers is owned by Gannett. See Marc Tracy, Gannett,

  Now Largest U.S. Newspaper Chain, Targets ‘Inefficiencies’, NY TIMES (Nov. 19, 2019),

  https://www.nytimes.com/2019/11/19/business/media/gannett-gatehouse-

  merger.html (last visited Aug. 24, 2020).

         152.   According to its website, Gannett owns and operates 261 local media brands

  across 46 states and Guam and reaches “over 50% of the total U.S. digital audience.” See

  GANNETT, About Us, https://www.gannett.com/who-we-are/ (last visited Feb. 7, 2020);

  see also https://marketing.usatoday.com/ (last visited Aug. 24, 2020).

         153.   The centerpiece of Gannett’s media empire is its “USA Today” print and

  online newspaper, which its website calls “the most widely read newspaper in the United

  States” that is—on its own—read by “more than 5 million people” each day.

         154.   Gannett dubs its massive network of media companies the “USA Today

  Network.”

         155.   Specifically, Gannett Satellite Information Network, LLC does business as

  “USA Today” and the “USA Today Network.”

         156.   The Cincinnati Enquirer, Detroit Free Press, USA Today, Louisville Courier-

  Journal, and Tennessean are wholly-owned and controlled by Gannett as part of its “USA

  Today Network,” and each brand has its own website, newspaper, and social media

  accounts.

         157.   The divisions of the USA Today Network are under single ownership and

  oversight, routinely share the bulk of their journalists and stories, and share in revenues

  and publication expenses.

         158.   This lawsuit concerns false and defamatory newspaper and online reporting

  published by Gannett, by and through its USA Today Network.


                                              - 32 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 33 of 70 - Page ID#: 503




        159.   Gannett exercises control, editorial or otherwise, over the USA Today

  Network and its divisions.

        160.   Gannett directly participates in the content published by its USA Today

  Network.

        161.   Gannett directly benefits from advertisements and other content published

  by the USA Today Network.

        162.   Already in the course of this litigation, Gannett has assumed responsibility

  for the USA Today Network publications alleged herein.

        163.   Indeed, in a letter responding to Nicholas’ demand for retraction, which was

  propounded upon Gannett on April 22, 2019 (attached as Exhibit G), Gannett Co., Inc.’s

  Associate General Counsel Thomas Curley admits that Gannett was in fact the publisher

  of the USA Today Network publications Nicholas demanded retraction of.        A true and

  correct copy of Thomas Curley’s letter is attached as Exhibit H.

        164.   Repeatedly, Mr. Curley’s letter refers to the defamatory publications in a

  manner that substantively evidences Gannett’s ownership and control over the USA

  Today Network publications at issue.

        165.   His letter defends the USA Today Network publications with such phrases

  as “our news coverage,” “[o]ur coverage,” and “our journalists.”

        166.   Mr. Curley even flatly admits that his company is responsible for the USA

  Today reporting: “The USA TODAY Network has reported your client’s statements and

  perspective and we will of course continue to do so.”

        167.   Furthermore, reasonable consumers understand the USA Today Network

  to be a unified identity and brand—a single publisher.

        168.   For example, most divisions of the USA Today Network (e.g., Cincinnati

  Enquirer, Louisville Courier-Journal, etc.) use the same website template and header, as


                                            - 33 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 34 of 70 - Page ID#: 504




  illustrated in this collage of compiled screenshots of a handful of the USA Today Network

  websites:




        169.   Moreover, the badge that appears on most commonly used web browsers

  tabs when a USA Today Network website is accessed appears to show a unified blue dot

  logo, which mimics the “USA Today” blue dot logo:




        170.    These facts tend to show that Gannett exercises regular control over the

  USA Today Network and directly participates in content published by its divisions.




                                           - 34 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 35 of 70 - Page ID#: 505




                  GANNETT’S USA TODAY NETWORK COVERAGE

         171.   In January 2019, Gannett directed its USA Today Network to publish at

  least ten (10) original false and defamatory print newspaper articles, sixteen (16) original

  false and defamatory online articles, nine (9) of which are subject of this action, and many

  tweets false accusing Nicholas and his CovCath classmates of racist conduct.

         172.   Gannett was among the first members of the print and online mainstream

  media to assassinate Nicholas’ character and reputation.

         173.   Gannett published its first false and defamatory online article about the

  January 18 Incident on January 19, 2019.

         174.   Gannett published its first false and defamatory print newspaper article

  about the January 18 Incident on January 20, 2019.

         175.   Gannett repeatedly referenced the Viral Video, which featured Nicholas

  prominently by publication of his face.

         176.   Gannett incorporated video clips and images created by the Survival Media

  Agency (the “SMA Video”), which is a biased source of videographers and photographers

  who set out to capture controversial visual imagery of protests and activism in order to

  use the visual imagery as a political tool.

         177.   To the extent the January 18 Incident was newsworthy at all, it was not “hot

  news” or “breaking news.”

         178.   Gannett continued to push the false factual narrative that Nicholas and the

  CovCath students had done something wrong and owed Phillips an apology long after

  many other members of the mainstream media had recognized their errors and began

  distancing themselves from Phillips’ lies.

         179.   Gannett, for many days, falsely described the incident as having occurred

  during the Indigenous Peoples’ March—despite the undisputed evidence that the incident


                                                - 35 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 36 of 70 - Page ID#: 506




  occurred after and apart from the location of the Indigenous Peoples’ March—thus

  shoring up its false narrative that Nicholas had perpetrated conduct which could

  constitute a hate crime, punishable by 18 U.S.C. § 245 (b), and an assault by aggressively

  interrupting prayer and song at the Indigenous Peoples’ March.

             EXPRESSIONS OF HATRED AND SCORN BY THE PUBLIC

          180.     Within hours after the articles were published by Gannett online that falsely

  accused Nicholas of blocking and confronting a Native Elder and Vietnam vet, Nicholas

  became the subject of overwhelming public hatred, contempt, disgrace and scorn from

  the public.

          181.     Gannett, whose coverage emphasized that Nicholas was wearing a “MAGA”

  hat and committed conduct amounting to “racial hostility” placing people in “fear of

  bodily harm or worse,” caused and contributed to the rampant cyber-assault and cyber-

  bullying suffered by Nicholas in the aftermath of its initial reporting which was also

  undertaken in mass by the mob of other bullies made up of other members of the

  mainstream media, individuals on Twitter, church officials, celebrities, and politicians.

          182.     Various USA Today Network websites—controlled by Gannett—display

  evidence of that public hatred and scorn in the comments posted in response to Gannett’s

  accusations.

          183.     It is well-known, and it was well-known at the time Gannett published its

  false and defamatory articles and tweets, that many people consider the phrase “Make

  America Great Again” – and particularly wearing a MAGA hat – to be the equivalent of a

  racist statement. See, e.g., Kristen Jordan Shamus, Are Trump’s Make America Great

  Again     hats     patriotic   or   racist?,    Detroit   Free   Press   (Jan.   24,   2019),

  https://www.freep.com/story/news/local/michigan/2019/01/24/maga-hats-racism-

  donald-trump/2659479002/ (last visited Feb. 7, 2020) (“Many, including actress and


                                                 - 36 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 37 of 70 - Page ID#: 507




  activist Alyssa Milano, now are calling the baseball caps the modern-day white hoods of

  the Ku Klux Klan, representing a white nationalist ideology pushed by the president.”).

         184.    It also is well-known, and it was well-known at the time Gannett published

  its false and defamatory articles and tweets about Nicholas, that many people consider

  chanting “Build the wall!” to be racist. See, e.g., Jamelle Bouie, Trump’s Wall of Shame,

  NY Times (Jan. 24, 2019), https://www.nytimes.com/2019/01/24/opinion/trump-wall-

  shutdown.html      (last visited Feb. 7, 2020) (“Whether praised by its supporters or

  condemned by its opponents, the wall is a stand-in for the larger promise of broad racial

  (and religious) exclusion and domination. It’s no surprise, then, that some Americans use

  ‘Build the wall’ as a racist chant. . . . In fact, you can almost think of the wall as a modern-

  day Confederate monument. . . .”); Zak Cheney-Rice, Trump Never Actually Believed in

  the       Wall,        New         York         Magazine         (Jan.        10,        2019),

  http://nymag.com/intelligencer/2019/01/trump-never-believed.html (last visited Feb.

  7, 2020) (“‘Build the wall!’ chants whipped [Trump’s] nativist base into a frenzy when he

  was a candidate . . . as both rallying cry and racist taunt.”)

         185.   In fact, the understanding that “Build the wall!” is racist is so widespread

  that chanting that phrase has been used as the basis for termination of employees and

  disciplining of students. See, e.g., Brianna Sacks, A School Employee Was Removed

  From Campus After Shouting ‘Build the Wall’ at Striking Los Angeles Teachers, Buzzfeed

  News (Jan. 17, 2019), https://www.buzzfeednews.com/article/briannasacks/los-angeles-

  teachers-strike-employee-build-wall (last visited Feb. 7, 2020).

         186.   The false accusation that Nicholas and his classmates were chanting “Build

  the Wall!” at Native Americans during and/or following an Indigenous Peoples’ March

  provided additional context to the false and defamatory factual narrative published by




                                               - 37 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 38 of 70 - Page ID#: 508




  Gannett, from which a reasonable reader would undoubtedly conclude that they were

  being accused of racist conduct.

         187.   This is particularly true given the furor just days earlier regarding a tweet

  on January 13, 2019, by the President in which he referred to Elizabeth Warren as

  “Pocahontas” and referenced the Wounded Knee massacre of Native Americans. See, e.g.,

  Tim Elfrink, Trump invokes one of the worst Native American massacres to mock

  Elizabeth      Warren,          The   Washington        Post     (Jan.      14,     2019),

  https://www.washingtonpost.com/nation/2019/01/14/trump-invokes-one-worst-

  native-american-massacres-mock-elizabeth-warren/ (last visited Aug. 24, 2020); Mary

  Papenfuss, Native Americans Slam Trump For Racist ‘Wounded Knee’ Dig At Sen.

  Elizabeth Warren, HuffPost (Jan. 14, 2019), https://www.huffpost.com/entry/native-

  americans-trump-wounded-knee-elizabeth-warren_n_5c3d4086e4b0e0baf540636f

  (last visited Aug. 24, 2020).

         188.   Gannett explicitly linked the January 18 Incident with the President’s

  controversial tweet. For example, on January 19, in the Cincinnati Enquirer’s first online

  article with the original headline, “School faces backlash after teens mob Native American

  veteran from Michigan at march,” which contained two different links to the Viral Video

  derived from the Taitano Videos, Gannett actually inserted the President’s tweet about

  Elizabeth Warren into the middle of its story about the January 18 Incident:




                                            - 38 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 39 of 70 - Page ID#: 509




  https://www.cincinnati.com/story/news/2019/01/19/video-shows-apparent-incident-

  indigenous-peoples-march/2623820002/ (last visited Feb. 7, 2020).

         189.   Phillips, who apparently told Gannett and other outlets that Nicholas and

  his classmates had chanted “Build the wall!” obviously considered the chant to be

  offensive.

         190.   If chanting “Build the wall!” was not considered to be a racist chant, which

  added additional context to the false narrative, Gannett would have had no reason to

  report it.

         191.   Similarly, if wearing a MAGA hat was not considered by some to be racist,

  there would have been no reason for Gannett to include that detail so prominently in its

  articles.

                       PARTIES, JURISDICTION, AND VENUE

         192.   Nicholas is a citizen and domiciliary of the State of Kentucky.

         193.   Nicholas resides with his family in Kenton County, Kentucky.

         194.   Nicholas is an 18-year-old who recently graduated from CovCath, an all-

  male Catholic high school in Park Hills, Kentucky.

         195.   At the time of the January 18 Incident and relevant Gannett publications,

  Nicholas was 16 years old and was an 11th grade student at CovCath.

                                            - 39 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 40 of 70 - Page ID#: 510




         196.     Gannett Co., Inc. is a foreign corporation existing under the laws of the State

  of Delaware with its principal place of business being located at 7950 Jones Branch Drive,

  McLean, Virginia 22107. Gannett Co., Inc. may be served by delivery of a copy of the

  summons and complaint to its duly-appointed registered agent, Corporation Service

  Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

         197.     Gannett Satellite Information Network, LLC is a foreign corporation

  existing under the laws of the State of Delaware with its principal place of business being

  located at 7950 Jones Branch Drive, McLean, Virginia 22107.                 Gannett Satellite

  Information Network, LLC may be served by delivery of a copy of the summons and

  complaint to its duly-appointed registered agent, The Corporation Trust Company,

  Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

         198.     The term “Gannett” as used herein encompasses both defendants

  collectively.

         199.     Gannett Co., Inc. owns and operates Gannett Satellite Information

  Network, LLC.

         200. Gannett Satellite Information Network, LLC exercises direct control over

  each of the USA Today Network divisions whose publications give rise to this action for

  defamation.

         201.     Both Gannett Co., Inc. and Gannett Satellite Information Network, LLC

  directly participated in the publication of the articles alleged in this Complaint.

         202.     Gannett Co., Inc. is a citizen and domiciliary of the State of Delaware and

  the State of Virginia.

         203.     Gannett Satellite Information Network, LLC is a citizen and domiciliary of

  the State of Delaware and the State of Virginia.

         204. There exists complete diversity of citizenship between Plaintiff and Gannett.


                                               - 40 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 41 of 70 - Page ID#: 511




         205.   The amount in controversy greatly exceeds Seventy-Five Thousand Dollars

  ($75,000.00), exclusive of interests, costs, and attorneys’ fees, as required to sustain

  subject-matter jurisdiction in this Court.

         206. This Court has subject-matter jurisdiction over this matter pursuant to 28

  U.S.C. § 1332(a).

         207.   Gannett Co., Inc. and Gannett Satellite Information Network, LLC:

                (a) transact business in the State of Kentucky, including through the

                      distribution of its content through print newspaper and the Internet;

                (b) committed the tortious acts identified herein in the State of Kentucky;

                (c) published the print and online articles identified herein in the State of

                      Kentucky;

                (d) have intentionally sought and obtained benefits from its tortious acts in

                      the State of Kentucky; and

                (e) directed its conduct at Nicholas, a citizen of Kentucky.

         208. Nicholas suffered substantial and perpetual reputational and emotional

  harm in this District.

         209. There is a reasonable and direct nexus between Gannett’s tortious conduct

  in Kentucky and the harm suffered by Nicholas in Kentucky and beyond.

         210.   Gannett is subject to the jurisdiction of this Court pursuant to KRS §

  454.210.

         211.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

  Gannett is subject to personal jurisdiction in this District and/or a substantial part of the

  events giving rise to this claim occurred in this District, including publication and injury.




                                               - 41 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 42 of 70 - Page ID#: 512




                          CAUSE OF ACTION FOR DEFAMATION

         212.    Nicholas reasserts and incorporates by reference the foregoing paragraphs

  of this Complaint as if fully restated herein.

         213.    Gannett published to third parties without privilege no less than three (3)

  original false and defamatory print newspaper articles, six (6) original false and

  defamatory online articles, and numerous tweets of and concerning Nicholas. All will be

  collectively referred to as the “False and Defamatory Accusations.”

         214.    Each of the False and Defamatory Accusations conveyed in context that

  Nicholas, among other things, engaged in racist misconduct, including blocking Phillips’

  retreat.

         215.    Gannett negligently and with reckless disregard of the truth relied on the

  false and incomplete Viral Video and Phillips’ manufactured lies, which gave its readers a

  false and incomplete factual basis about what occurred at the January 18 Incident.

         216.    Gannett published imputations of specific conduct such as “blocking”

  Phillips’ “retreat,” which are words that have factual connotations that can be proven

  either true or false.

                GANNETT’S USA TODAY NETWORK PUBLICATIONS

  The Cincinnati Enquirer (the “Enquirer”)

         217.    Defendant Gannett Satellite Information Network, LLC does business as the

  “Cincinnati Enquirer.”

         218.    Gannett, by and through the Cincinnati Enquirer, published two (2) original

  false and defamatory newspaper articles and three (3) original false and defamatory

  online articles on its website Cincinnati.com. Gannett’s publication by and through the

  Enquirer will hereinafter be referenced simply as “the Enquirer.”




                                              - 42 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 43 of 70 - Page ID#: 513




         219.   The Enquirer republished and recirculated many of the false and

  defamatory articles published by the other USA Today Network affiliates identified

  herein.

         The Cincinnati Enquirer’s Newspaper Articles

                The Enquirer’s First Newspaper Article

         220. The Enquirer’s first newspaper article was published on January 24, 2019,

  in the Kenton Recorder, an ancillary, community-specific subsidiary publication of the

  Cincinnati Enquirer, on the front page, 1A, continuing on pages 7A and 9A with the

  headline, “Video being analyzed from incident in Washington, DC” (the “Enquirer’s First

  Newspaper Article”). A true and correct copy of the Enquirer’s First Newspaper Article is

  attached hereto as Exhibit I.

         221.   In publishing its First Newspaper Article, the Enquirer negligently and with

  reckless disregard for the truth relied on and republished the false factual narrative of

  Phillips.

         222.   The Enquirer’s First Newspaper Article is about Nicholas because it

  prominently published an image of his face on the front page above the headline of the

  article, and, in the same caption under the image, the Enquirer specifically identified

  Nicholas by his name:




                                            - 43 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 44 of 70 - Page ID#: 514




        223.   The Enquirer’s First Newspaper Article is about Nicholas because it

  emphasizes his individual and singular involvement by:

               (a) specifically identifying him by name in the article;

               (b) prominently publishing an image of his face via a cover image from the

                   SMA Video;

               (c) specifically identifying him by name in the caption above the article, and

                   by other descriptive circumstances in the article such as “a student with

                   a ‘Make America Great Again’ hat stood in front of Phillips with a smirk

                   on his face.”

        224.   The Enquirer’s First Newspaper Article is about Nicholas because the

  headline specifically references the Viral Video, which prominently features Nicholas’

  face. Furthermore, the Enquirer’s First Newspaper Article recounts and describes in

  detail to the reader what the Viral Video shows, which includes a description of Nicholas

  and, specifically, his purported conduct.


                                              - 44 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 45 of 70 - Page ID#: 515




           225.    Nicholas’ friends and acquaintances reasonably understood the Enquirer’s

  First Newspaper Article to be about Nicholas, specifically.

           226.    In the Enquirer’s First Newspaper Article, Gannett published or

  republished the following false and defamatory statement:

                   “‘I [Nathan Phillips] started going that way, and that guy in
                   the hat stood in my way and we were at an impasse,’ Phillips
                   told the Washington Post. ‘He [Nicholas Sandmann] just
                   blocked my [Nathan Phillips’] way and wouldn’t allow me to
                   retreat.’”
           227.    The Enquirer’s First Newspaper Article is defamatory per se.

                   The Enquirer’s Second Newspaper Article

           228.    The Enquirer’s second newspaper article was published on January 25,

  2019, on page 12A with the headline “‘I still have forgiveness in my heart’” (the “Enquirer’s

  Second Newspaper Article”). A true and correct copy of the Enquirer’s Second Newspaper

  Article is attached hereto as Exhibit J.

           229.    The Enquirer’s Second Newspaper Article was republished and recirculated

  online by USA Today Network affiliate Louisville Courier-Journal.                    The Louisville

  Courier-Journal’s online version of the Enquirer’s Second Newspaper Article remains

  online     and      can    be   viewed        by     the      Court     at     https://www.courier-

  journal.com/story/news/local/2019/01/24/nathan-phillips-today-show-covington-

  catholic-nick-sandmann-guthrie/2665851002/ (last visited Feb. 7, 2020).

           230.    The Enquirer’s Second Newspaper Article was republished and recirculated

  online by USA Today.         The USA Today’s online version of the Enquirer’s Second

  Newspaper        Article   remains   online    and      can    be     viewed    by   the   Court   at

  https://www.usatoday.com/story/news/nation/2019/01/24/nathan-phillips-today-

  show-covington-catholic-nick-sandmann-guthrie/2665816002/ (last visited Feb. 7,

  2020).


                                                 - 45 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 46 of 70 - Page ID#: 516




         231.    In publishing its Second Newspaper Article, the Enquirer negligently and

  with reckless disregard for the truth relied on and republished the false factual narrative

  of Phillips.

         232.    The Enquirer’s Second Newspaper Article is about Nicholas because it

  prominently published an image of his face on the front page above the headline of the

  article, and, in the same caption under the image, the Enquirer specifically identified

  Nicholas by his name:




         233.    The Enquirer’s Second Newspaper Article is about Nicholas because it

  emphasizes his individual and singular involvement by specifically identifying him by

  name in the article and by other descriptive circumstances.

         234.    Nicholas’ friends and acquaintances reasonably understood the Enquirer’s

  Second Newspaper Article to be about Nicholas specifically.

         235.    In its Second Newspaper Article published through the Enquirer, Gannett

  published or republished the following false and defamatory statements:

                 (a) “‘Do you think, sir, that you should have walked away?’ Guthrie asked.
                     ‘That’s what I was trying to do,’ Phillips replied.”



                                            - 46 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 47 of 70 - Page ID#: 517




                  (b) “Phillips said he was trying to walk through the crowd when Nick stood
                      in his way.”
           236.   The Enquirer’s Second Newspaper Article is defamatory per se.

  The Enquirer’s Online Articles

           The Enquirer’s First Online Article

           237.   The Enquirer’s first online article was published on the morning of January

  19, 2019, on Cincinnati.com and then updated at 11:05 p.m. (the “Enquirer’s First Online

  Article”).

           238.   Upon information and belief, the Enquirer’s First Online Article was first

  published with the headline, “School faces backlash after teens mob Native American

  veteran from Michigan at march.”

           239.   Shortly thereafter, in a practical demonstration that the first headline was

  actionable as a matter of law, the headline was subsequently changed to, “NKY Catholic

  school faces backlash after video of incident at Indigenous Peoples March surfaces.”

           240. A true and correct copy of the Enquirer’s First Online Article as it currently

  exists is attached hereto as Exhibit K.

           241.   The Enquirer’s First Online Article is still available online and can be viewed

  by the Court at https://www.cincinnati.com/story/news/2019/01/19/video-shows-

  apparent-incident-indigenous-peoples-march/2623820002/ (last visited Aug. 24,

  2020).

           242.   The Enquirer’s First Online Article was republished and recirculated online

  by USA Today Network affiliate the Detroit Free Press. The Detroit Free Press’ online

  version of the Enquirer’s First Online Article remains online and can be viewed by the

  Court at https://www.freep.com/story/news/local/michigan/2019/01/19/indigenous-

  peoples-march-covington-catholic-high-school/2629018002/ (last visited Feb. 7, 2020).




                                               - 47 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 48 of 70 - Page ID#: 518




         243.   The Enquirer’s First Online Article was republished and recirculated online

  by USA Today Network affiliate Louisville Courier-Journal. The Louisville Courier-

  Journal’s online version of the Enquirer’s First Online Article remains online and can be

  viewed            by        the          Court           at         https://www.courier-

  journal.com/story/news/2019/01/19/covington-catholic-criticized-after-video-shows-

  incident-indigenous-peoples-march/2624320002/ (last visited Feb. 7, 2020).

         244.   The Enquirer’s First Online Article was republished and recirculated online

  by USA Today. The USA Today’s online version of the Enquirer’s First Online Article

  remains       online     and      can     be       viewed     by     the      Court      at

  https://www.usatoday.com/story/news/nation/2019/01/19/kentucky-diocese-incident-

  indigenous-peoples-march-covington-catholic-high-school/2624503002/ (last visited

  Feb. 7, 2020).

         245.   The Enquirer’s First Online Article was republished and recirculated online

  by USA Today Network affiliate Tennessean.           Tennessean’s online version of the

  Enquirer’s First Online Article remains online and can be viewed by the Court at

  https://www.tennessean.com/story/news/local/michigan/2019/01/19/indigenous-

  peoples-march-covington-catholic-high-school/2629018002/ (last visited Feb. 7, 2020)

  and      https://www.tennessean.com/story/news/nation/2019/01/19/kentucky-diocese-

  incident-indigenous-peoples-march-covington-catholic-high-school/2624503002/ (last

  visited Feb. 7, 2020).

         246.   The Enquirer’s First Online Article links to a Twitter post that contains one

  of the incomplete and incorrect Taitano Videos and the Viral Video derived from the

  Taitano Videos.

         247.   The Enquirer’s First Online Article is about Nicholas because it singles out

  and emphasizes Nicholas’ individual and singular involvement by specifically identifying


                                            - 48 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 49 of 70 - Page ID#: 519




  him by name and by linking to other articles that show a picture of his face and specifically

  identify him by name and by other descriptive circumstances. The Enquirer’s First Online

  Article is about Nicholas because it specifically identifies him by name and other

  descriptive circumstances, and he is the only CovCath student identified by name.

         248.   Nicholas’ friends and acquaintances recognized Nicholas as the subject of

  the Enquirer’s First Online Article’s false and defamatory accusations.

         249.   The Enquirer’s First Online Article republished and embedded into the

  article the Taitano Interview of Nathan Phillips Video, which added false context and

  implied the existence of undisclosed, false and defamatory facts.

         250.   The Enquirer’s First Online Article republished and embedded a tweet from

  “Lulu Says” (@lulu_says2) that encouraged its readers to dox, i.e., identify the names and

  personal information of minor children (in this case, Nicholas Sandmann and the other

  CovCath students). The Lulu Says tweet read, “I dgaf [don’t give a fuck] if they are minors.

  They need to be identified. What school are they from? Who was chaperoning them? This

  is one of the most horrific displays of ignorance, racism & disrespect. My god. I feel sick.”

         251.   In the Enquirer’s First Online Article, Gannett published or republished the

  following false and defamatory statement:

                “‘It was getting ugly, and I was thinking: “I’ve got to find
                myself an exit out of this situation and finish my song at the
                Lincoln Memorial,”‘ Phillips told the Washington Post. ‘I
                started going that way, and that guy in the hat stood in my way
                and we were at an impasse. He just blocked my way and
                wouldn’t allow me to retreat.’”
         252.   The Enquirer’s First Online Article is defamatory per se.

         The Enquirer’s Second Online Article

         253.   The Enquirer’s second online article was published on January 22, 2019 on

  Cincinnati.com with the headline “Analysis: What the video from the incident at the

  Indigenous Peoples March tell us about what happened” (the “Enquirer’s Second Online

                                             - 49 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 50 of 70 - Page ID#: 520




  Article”). A true and correct copy of the Enquirer’s Second Online Article is attached

  hereto as Exhibit L.

           254.   The Enquirer’s Second Online Article remains available online and can be

  viewed by the Court at https://www.cincinnati.com/story/news/2019/01/20/analyzing-

  video-incident-indigenous-peoples-march/2631412002/ (last visited Feb. 7, 2020).

           255.   The Enquirer’s Second Online Article was republished and recirculated

  online by USA Today with the headline “Analysis: Breaking down the full video with

  Covington Catholic students” and prominently publishes a video clip of Nicholas

  emphasizing his individual involvement.        The USA Today’s online version of the

  Enquirer’s Second Online Article remains online and can be viewed by the Court at

  https://www.usatoday.com/story/news/nation/2019/01/22/covington-catholic-

  analyzing-video-incident-indigenous-peoples-march/2644511002/ (last visited Feb. 7,

  2020).

           256.   The Enquirer’s Second Online Article is about Nicholas because it published

  a picture of Nicholas’s face and identified him by descriptive circumstances in the caption

  directly beneath the picture, “a teenager wearing a ‘Make America Great Again’ hat, center

  left, stands in front of an elderly Native American ….”:




                                             - 50 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 51 of 70 - Page ID#: 521




           257.    Nicholas’ friends and acquaintances recognized Nicholas as the subject of

  the Enquirer’s Second Online Article’s false and defamatory accusations.

           258.    In the Enquirer’s Second Online Article, Gannett published or republished

  the following false and defamatory statement:

                   “‘I [Nathan Phillips] started going that way, and that guy in
                   the hat stood in my way and we were at an impasse,’ Phillips
                   told the Washington Post. ‘He [Nicholas Sandmann] just
                   blocked my [Nathan Phillips] way and wouldn’t allow me to
                   retreat.’”
           259.    The Enquirer’s Second Online Article is defamatory per se.

                   The Enquirer’s Third Online Article

           260. The Enquirer’s third online article was published on January 24, 2019, on

  Cincinnati.com with the headline “Nathan Phillips on ‘Today’ show: ‘I still have

  forgiveness in my heart’” (the “Enquirer’s Third Online Article”). A true and correct copy

  of the Enquirer’s Third Online Article is attached hereto as Exhibit M.

           261.    The Enquirer’s Third Online Article remains available online and can be

  viewed by the Court at https://www.cincinnati.com/story/news/2019/01/24/nathan-

  phillips-today-show-covington-catholic-nick-sandmann-guthrie/2665601002/             (last

  visited Feb. 7, 2020).

           262.    The Enquirer’s Third Online Article was republished and recirculated

  online by USA Today Network affiliate Louisville Courier-Journal with the headline

  “Nathan Phillips on ‘Today’ show: ‘I still have forgiveness in my heart’” and prominently

  published a video clip of Nicholas, emphasizing his individual involvement.           The

  Louisville Courier-Journal’s online version of the Enquirer’s Third Online Article remains

  online     and      can    be   viewed     by    the   Court    at    https://www.courier-

  journal.com/story/news/local/2019/01/24/nathan-phillips-today-show-covington-

  catholic-nick-sandmann-guthrie/2665851002/ (last visited Feb. 7, 2020).


                                               - 51 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 52 of 70 - Page ID#: 522




           263.   The Enquirer’s Third Online Article was republished and recirculated

  online by USA Today with the headline “Nathan Phillips on Today Show: ‘I’m still angry,

  I still have forgiveness in my heart’” and prominently publishes a video clip of Nicholas,

  emphasizing his individual involvement.         The USA Today’s online version of the

  Enquirer’s Third Online Article remains online and can be viewed by the Court at

  https://www.usatoday.com/story/news/nation/2019/01/24/nathan-phillips-today-

  show-covington-catholic-nick-sandmann-guthrie/2665816002/ (last visited Feb. 7,

  2020).

           264.   The Enquirer’s Third Online Article is about Nicholas because it specifically

  emphasizes his individual involvement by publishing the cover image from the SMA

  Video at the top of the article:




  Additionally, in this article, the SMA Video was edited and modified by Gannett, and

  Gannett specifically identifies Nicholas by name in this edited version of the SMA Video:




                                              - 52 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 53 of 70 - Page ID#: 523




  The Enquirer’s Third Online Article is about Nicholas because it specifically identifies him

  by name in the body of the article and by other descriptive circumstances.

         265.   Nicholas’ friends and acquaintances recognized Nicholas as the subject of

  the Enquirer’s Third Online Article’s false and defamatory accusations.

         266.   In the Enquirer’s Third Online Article, Gannett published or republished

  the following false and defamatory statements:

                (a) “‘Do you think, sir, that you should have walked away?’ Guthrie asked.
                    ‘That’s what I was trying to do,’ Phillips replied.”
                (b) “Phillips said he was trying to walk through the crowd when Nick stood
                   in his way.”
         267.   The Enquirer’s Third Online Article is defamatory per se.

         The Detroit Free Press

         268.   Defendant Gannett Satellite Information Network, LLC does business as the

  “Detroit Free Press.”

         269.   The Detroit Free Press (“DFP”) is owned and controlled by Gannett through

  its USA Today Network.

         270.   Gannett, by and through DFP, published one (1) original false and

  defamatory newspaper article and one (1) original false and defamatory online article on

  its website Freep.com. Gannett’s publication by and through DFP will hereinafter be

  referenced simply as “DFP.”


                                             - 53 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 54 of 70 - Page ID#: 524




         The DFP’s Newspaper Article

         271.   The DFP’s newspaper article was published on January 25, 2019 on page 5A

  with the headline “Phillips on ‘Today’ show: Student seemed insincere” (“DFP’s

  Newspaper Article”). A true and correct copy of the DFP’s Newspaper Article is attached

  hereto as Exhibit N.

         272.   The DFP’s Newspaper Article is about Nicholas because it emphasizes his

  individual, singular involvement by identifying him specifically in the headline as the

  “student” who purportedly made an “insincere” statement, specifically identifying him by

  name in the first sentence of the article who was individually involved in the “encounter,”

  specifically identifying him by name several times in the article, by referencing the Viral

  Video which depicts his face and by other descriptive circumstances.

         273.   Nicholas’ friends and acquaintances reasonably understood the DFP’s

  Newspaper Article to be about Nicholas specifically.

         274.   In DFP’s Newspaper Article, Gannett published the following false and

  defamatory statements:
                (a) “While Sandmann said he wished the students had walked away, Phillips
                    explained he tried to walk away and was blocked.”
                (b) “‘There was a spot, there was a place where I could take my people
                   because we were surrounded,’ Phillips said. ‘I was looking past the
                   crowd and I took that first step and that crowd backed up. I took a second
                   step and the crowd started breaking apart there. I took a third (step) and
                   I actually seen a clear space and we started going that way. From
                   somewhere, from a clear space, a person was there.’”
         275.   DFP’s Newspaper Article is defamatory per se.

         The DFP’s Online Article

         276.   The DFP’s online article was published on January 24, 2019 on Freep.com

  with the headline “Nathan Phillips on ‘Today’ show: Student’s explanation felt insincere”




                                            - 54 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 55 of 70 - Page ID#: 525




  (the “DFP’s Online Article”). A true and correct copy of the DFP’s Online Article is

  attached hereto as Exhibit O.

           277.   The DFP’s Online Article remains available online and can be viewed by the

  Court      at    https://www.freep.com/story/news/local/michigan/2019/01/24/nathan-

  phillips-covington-catholic-nick-sandmann/2665695002/ (last visited Feb. 7, 2020).

           278.   The DFP’s Online Article was republished and recirculated online by USA

  Today with the headline “Nathan Phillips on Today Show: Student’s explanation felt

  insincere’” and prominently publishes a video clip of Nicholas, emphasizing his individual

  involvement. The USA Today’s online version of the DFP’s First Online Article remains

  online          and       can      be       viewed       by       the       Court        at

  https://www.usatoday.com/story/news/local/michigan/2019/01/24/nathan-phillips-

  covington-catholic-nick-sandmann/2665695002/ (last visited Feb. 7, 2020).

           279.   The DFP’s Online Article was even republished by at least one other media

  outlet that was not an affiliate of the USA Today Network: MSN (a service powered by

  Microsoft News) republished and recirculated the DFP’s First Online Article with the

  headline “Nathan Phillips on ‘Today’ show: Students explanation felt insincere” and

  prominently published a video clip of Nicholas, emphasizing his individual involvement.

  This MSN        version   remains online and can be viewed              by the   Court   at

  https://www.msn.com/en-us/lifestyle/lifestyle-buzz/nathan-phillips-on-today-show-

  students-explanation-felt-insincere/ar-BBSG179 (last visited Feb. 7, 2020).

           280. The DFP’s Online Article is about Nicholas because it emphasizes his

  individual, singular involvement by publishing a version of the SMA Video (which

  prominently shows his face) edited by Gannett which specifically identifies Nicholas by

  name:




                                             - 55 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 56 of 70 - Page ID#: 526




        281.   The DFP’s Online Article is about Nicholas because it emphasizes his

  individual, singular involvement by identifying him by name in the body of the article,

  referencing his statement about January 18 Incident and by other descriptive

  circumstances.

        282.   In its Online Article published through the DFP, Gannett published or

  republished the following false and defamatory statements:
               (a) “While Sandmann said he wished they the students had walked away,
                   Phillips explained he tried to walk away and was blocked.”
               (b) “‘There was a spot, there was a place where I could take my people
                   because we were surrounded,’ Phillips said. ‘I was looking past the
                   crowd and I took that first step and that crowd backed up. I took a second
                   step and the crowd started breaking apart there. I took a third (step) and
                   I actually seen a clear space and we started going that way. From
                   somewhere, from a clear space, a person was there.’”
        283.   DFP’s Online Article is defamatory per se.

  Louisville Courier-Journal

        284.   Defendant Gannett Satellite Information Network, LLC does business as the

  “Louisville Courier-Journal.”

        285.   The Louisville Courier-Journal (“LCJ”) is owned and controlled by Gannett

  through its USA Today Network.




                                            - 56 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 57 of 70 - Page ID#: 527




           286.   Gannett, by and through LCJ, published one (1) original false and

  defamatory online article on its website Courier-Journal.com. Gannett’s publication by

  and through LCJ will hereinafter be referenced simply as “LCJ.”

           The LCJ’s Online Article

           287.   The LCJ’s Online Article was published on January 19, 2019 on Courier-

  journal.com with the headline “Stormy Daniels calls out ‘disgusting punks’ from

  Covington Catholic” (“LCJ’s Online Article”). A true and correct copy of the LCJ’s Online

  Article is attached hereto as Exhibit P.

           288. The LCJ’s Online Article remains available online and can be viewed by the

  Court at https://www.courier-journal.com/story/news/2019/01/19/covington-catholic-

  indigenous-peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed

  Nov. 26, 2019).

           289.   The LCJ’s Online Article was republished and recirculated online by USA

  Today Network affiliate the Cincinnati Enquirer with the headline “Stormy Daniels calls

  out ‘disgusting punks’ from Covington Catholic.”      The Cincinnati Enquirer’s online

  version of the LCJ’s Online Article remains online and can be viewed by the Court at

  https://www.cincinnati.com/story/news/2019/01/19/covington-catholic-indigenous-

  peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

  2019).

           290. The LCJ’s Online Article was republished and recirculated online by USA

  Today Network affiliate the Detroit Free Press with the headline “Stormy Daniels calls out

  ‘disgusting punks’ from Covington Catholic.” The Detroit Free Press’ online version of

  the LCJ’s Online Article remains online and can be viewed by the Court at

  https://www.freep.com/story/news/2019/01/19/covington-catholic-indigenous-




                                             - 57 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 58 of 70 - Page ID#: 528




  peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

  2019).

           291.    The LCJ’s Online Article was republished and recirculated online by USA

  Today with the headline “Stormy Daniels calls out ‘disgusting punks’ from Covington

  Catholic.’” The USA Today’s online version of the LCJ’s Online Article remains online

  and             can        be        viewed          by        the        Court         at

  https://www.usatoday.com/story/news/2019/01/19/covington-catholic-indigenous-

  peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

  2019).

           292.    The LCJ’s Online Article was republished and recirculated online by USA

  Today Network affiliate the Tennessean with the headline “Stormy Daniels calls out

  ‘disgusting punks’ from Covington Catholic.” The Tennessean’s online version of the

  LCJ’s Online Article remains online and can be viewed by the Court at

  https://www.tennessean.com/story/news/2019/01/19/covington-catholic-indigenous-

  peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

  2019).

           293.    The LCJ’s Online Article is about Nicholas because it singles out and

  emphasizes Nicholas’ individual involvement by referencing the Viral Video, which

  prominently depicts Nicholas’ face, and by other descriptive circumstances, such as

  linking to other articles naming Nicholas and describing him as “that guy in the hat” who

  “stood in Phillips’ way and … blocked [Phillips’] way and wouldn’t allow [him] to retreat.”

           294.    Nicholas’ friends and acquaintances recognized Nicholas as the subject of

  the LCJ’s Online Article’s false and defamatory accusations.

           295.    In its Online Article published through the LCJ, Gannett published or

  republished the following false and defamatory statements:


                                              - 58 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 59 of 70 - Page ID#: 529




                (a) “Daniels weighed in Saturday on the incident involving Covington
                    Catholic High students after video surfaced showing a young man in a
                    ‘Make America Great Again’ cap trying to intimidate a Native American
                    elder.”
                (b) “‘It was getting ugly, and I [Nathan Phillips] was thinking: “I’ve got to
                    find myself an exit out of this situation and finish my song at the Lincoln
                    Memorial,” Phillips told the Washington Post. ‘I [Nathan Phillips]
                    started going that way, and that guy in the hat stood in my way and we
                    were at an impasse. He just blocked my way and wouldn’t allow me to
                    retreat.’”
        296.    LCJ’s Online Article is defamatory per se.

  The Tennessean

        297.    Defendant Gannett Satellite Information Network, LLC does business as the

  Tennessean.

        298.    The Tennessean is owned and controlled by Gannett through its USA Today

  Network.

        299.    Gannett, by and through the Tennessean, published one (1) original false

  and defamatory online article. Gannett’s publication by and through the Tennessean will

  hereinafter be referenced simply as the “Tennessean.”

        300. The Tennessean republished and recirculated many of the false and

  defamatory articles identified herein.

        Tennessean’s Online Article

        301.    Tennessean’s Online Article was published on January 30, 2019, on

  Tennessean.com with the headline “Covington school kids intimidated Native Americans.

  Who taught them this?” (“Tennessean’s Online Article”). A true and correct copy of the

  Tennessean’s Online Article is attached hereto as Exhibit Q.

        302.    The Tennessean’s Online Article remains available online and can be viewed

  by the Court at https://www.tennessean.com/story/opinion/2019/01/30/covington-

  kids-intimidated-native-americans-who-taught-them-that/2716469002/ (last accessed

  Nov. 12, 2019).

                                             - 59 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 60 of 70 - Page ID#: 530




        303.   The Tennessean’s Online Article was republished and recirculated online by

  USA Today with the headline “Covington school kids intimidated Native Americans. Who

  taught them that?’” The USA Today’s online version of the Tennessean’s Online Article

  remains      online     and     can      be       viewed     by       the      Court   at

  https://www.usatoday.com/story/opinion/2019/01/30/covington-kids-intimidated-

  native-americans-who-taught-them-that/2716469002/ (last accessed Nov. 27, 2019).

        304.   The Tennessean’s Online Article is about Nicholas because it singles out and

  emphasizes Nicholas’ individual involvement by embedding the SMA Video which

  prominently shows his face:




        305.   The Tennessean’s Online Article is about Nicholas because it singles out and

  emphasizes Nicholas’ individual involvement by referencing the Viral Video which

  prominently depicts Nicholas’ face and by other descriptive circumstances.

        306.   Nicholas’ friends and acquaintances recognized Nicholas as the subject of

  the Tennessean’s Online Article’s false and defamatory accusations.

        307.   In its Online Article published through the Tennessean, Gannett published

  the following false and defamatory statement:

               “Most credibly, an Indigenous eyewitness states: ‘We were
               surrounded by the boys, and we were alarmingly
               outnumbered. As we attempted to continue our path and
               move through the crowd, the boys closed in around us, until
               finally one particular boy stood in front of Nathan and refused

                                           - 60 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 61 of 70 - Page ID#: 531




                to let us pass … There were so many boys that I couldn’t see
                around them.”
         308. The Tennessean’s Online Article is defamatory per se.

                                  GANNETT’S TWEETS

         309.   Gannett posted numerous tweets about the January 18 Incident that linked

  to various portions of the False and Defamatory Accusations identified herein (the

  “Tweets”).

         310.   On January 19, 2019 at 4:52 PM, the Cincinnati Enquirer reporter Max

  Londberg published a tweet from his personal Twitter account (@MaxLondberg) that

  contained the following statement and link to the First Online Enquirer Article (the “First

  Tweet”), thereby republishing the article’s false and defamatory accusations: “Just spoke

  with Chase Iron Eyes, one of the organizers of the inaugural Indigenous Peoples March

  in D.C., during which a group of Catholic high school students from Kentucky tried to

  chant over about five Native Americans performing a closing ceremony.”

         311.   The      Court       can      review       the      First      Tweet       at

  https://twitter.com/MaxLondberg/status/1086743099513159680.

         312.   On January 19, 2019 at 1:47 PM, the Louisville Courier-Journal published a

  tweet from its account (@courierjournal) that linked to the Cincinnati Enquirer’s First

  Online Article with the caption “Covington Catholic faces backlash after video shows

  incident at indigenous march,” thereby republishing the article’s false and defamatory

  accusations (the “Second Tweet”).        The Court can review the Sixth Tweet at

  https://twitter.com/courierjournal/status/1086696555061612544.

         313.   On January 19, 2019 at 2:00 PM, the Louisville Courier-Journal reporter

  Joe Gerth tweeted from his personal account (@Joe_Gerth) a link to the Cincinnati

  Enquirer’s First Online Article, thereby republishing the article’s false and defamatory

  accusations, with the caption, “I’m embarrassed by my religion and embarrassed by


                                            - 61 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 62 of 70 - Page ID#: 532




  young people today. What are they teaching at Covington Catholic and what are Catholic

  parents teaching their children?” (the “Third Tweet”).

         314.   On January 19, 2019 at 4:25 PM, the Louisville Courier-Journal reporter

  Billy Kobin tweeted from his personal account (@Billy_Kobin) a link to the Cincinnati

  Enquirer’s First Online Article, thereby republishing the article’s false and defamatory

  accusations, with the caption, “Backlash continues after video appears to show Covington

  Catholic students surrounding and heckling an indigenous man in Washington, D.C. That

  man has been identified as Vietnam vet and Native American elder Nathan Phillips” (the

  “Fourth Tweet”).

         315.   On January 19, 2019 at 8:06 PM, the Louisville Courier-Journal reporter

  Billy Kobin tweeted from his personal account (@Billy_Kobin) a link to the LCJ’s Online

  Article, thereby republishing the article’s false and defamatory accusations, with the

  caption, “Stormy Daniels calls out ‘disgusting punks’ from Covington Catholic” (the “Fifth

  Tweet”).

                            NICHOLAS IS A PRIVATE FIGURE

         316.   Nicholas is a private figure for the purposes of this defamation action,

  having lived his entire life outside of the public eye.

         317.   Prior to the January 18 Incident, Nicholas had no notoriety of any kind in

  the community at large.

         318.   Nicholas did not by any voluntary act involve himself in any particular and

  identifiable public controversy.

         319.   Nicholas did not involve himself publicly to the extent that he either

  assumed a role of public prominence or was in a position to influence others or the

  outcome of any identifiable public controversy.

         320.   Nicholas has never enjoyed regular and continuing access to the media.


                                              - 62 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 63 of 70 - Page ID#: 533




         321.    Nicholas made no public appearances prior to the initial false accusations

  against him arising from the January 18 Incident.

         322.    Following the January 18 Incident and prior to Gannett’s initial False and

  Defamatory Accusations, Nicholas had issued no public statements and made no media

  appearances.

         323.    Following the January 18 Incident, Nicholas issued only one public

  statement and gave one interview.

         324.    Nicholas’ limited public statements were reasonable, proportionate, and in

  direct response to the false accusations against him and do not render Nicholas a limited

  purpose public figure with respect to any of the False and Defamatory Accusations

  published by Gannett and its USA Today Network.

           GANNETT PUBLISHED NEGLIGENTLY AND MALICIOUSLY

         325.    Gannett did not conduct a reasonable investigation before publishing its

  false and defamatory statements about Nicholas.

         326.    Gannett’s duty to investigate is heightened where, as here, the January 18

  Incident was not breaking news and involved a minor child.

         327.    Gannett published its False and Defamatory Accusations negligently and

  with actual knowledge of falsity or a reckless disregard for the truth.

         328.    The negligence, actual malice and common law malice of Gannett is

  demonstrated by its utter and knowing disregard for the truth available in the complete

  video of the January 18 Incident—the Banyamyan Video—which was available

  contemporaneously with the edited clip—the Viral Video—Gannett chose because it

  appeared to support its biased narrative.

         329.    Gannett knew, or certainly could have discovered with a simple Google

  search, that Phillips has a history of activism, opposition to President Trump and his


                                              - 63 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 64 of 70 - Page ID#: 534




  policies, and criminal activity such that it was not reasonable for Gannett to publish

  Phillips’ statements without some minimal level of corroboration and additional

  investigation.

         330.      Gannett also knew, or should have known, that Phillips – a man who was in

  the Marines, who faced down law enforcement in riot gear, and who has admitted to

  committing assault – was not actually scared of a teenage boy who did nothing more than

  stand completely still.

         331.      Instead, Gannett should have investigated the possibility that Phillips was

  fabricating his description of the entire incident to get publicity and further his activist

  narrative.

         332.      Indeed, Nicholas did not engage in any conduct whatsoever as he stood

  perfectly still, and therefore any other characterization of conduct on his part was

  necessarily a false statement of fact.

         333.      Gannett provided its readers with the SMA Video or the Viral Video derived

  from the Taitano Videos, which Gannett knew was selectively edited, politically motivated

  and highly misleading, and falsely represented to its readers that the Viral Video

  contained a complete picture of the January 18 Incident.

         334.      Gannett negligently and with actual malice published its False and

  Defamatory Accusations by departing from the reasonable standard of care employed by

  journalists, including those standards articulated by the Society of Professional

  Journalists’ Code of Ethics and its self-prescribed ethical Code.

         335.      Gannett had obvious reasons to doubt the veracity of its purported firsthand

  sources, including because they are manifestly biased and because the short video

  evidence on which Gannett relied did not show Nicholas or the students uttering the

  chants or slurs they were accused of making or blocking Phillips’ egress.


                                               - 64 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 65 of 70 - Page ID#: 535




        336.   Gannett consciously elected to ignore this contrary information in favor of

  its pre-conceived false narrative against President Trump and his supporters.

        337.   Not only was Gannett aware that the snippets of video it reviewed and

  broadcast did not support its False and Defamatory Accusations, but Gannett also was

  aware that the video it reviewed was unsourced and obviously incomplete; nonetheless,

  Gannett published its False and Defamatory Accusations against Nicholas without any

  reasonable investigation.

        338.   Gannett continued to publish its False and Defamatory Accusations with

  actual knowledge of falsity, having reviewed video evidence and statements of Nicholas

  contradicting its False and Defamatory Accusations.

        339.   Gannett failed to publish the relevant portions from the longer videos that

  accurately depicted what happened during the January 18 Incident.

        340.   Gannett negligently and recklessly failed to seek information from other

  obvious sources who were present at the January 18 Incident and would have

  demonstrated its False and Defamatory Accusations to be false, including Nicholas, and

  upon information and belief, his classmates, and/or the chaperones.

        341.   Gannett negligently and recklessly published its False and Defamatory

  Accusations despite internal inconsistencies in Phillips’ statements, as well as material

  differences in his statements to other outlets published January 19 and 20.

        342.   Gannett negligently and recklessly published its False and Defamatory

  Accusations in derogation of accepted principles of journalistic standards, including by:

               (a) failing to treat Nicholas as a human being deserving of respect;

               (b) failing to verify each accusation before publication;

               (c) failing to examine the way in which its own biases and agenda shaped its

                   false reporting.;


                                            - 65 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 66 of 70 - Page ID#: 536




                (d) wrongfully placing an anti-Trump, anti-Catholic, and anti-pro-life

                    agenda over the harm its False and Defamatory Accusations caused to

                    Nicholas; and

                (e) failing to take special care not to misrepresent or oversimplify its

                    coverage, and by failing to provide accurate context to its False and

                    Defamatory Accusations.

         343.   Upon information and belief, at the time of its initial reporting of and

  concerning Nicholas, Gannett did not know Nicholas’ age and did not make any

  reasonable attempt to ascertain it despite the general knowledge that Nicholas was a high

  school student and thus a minor.

         344.   Gannett’s actual malice and common law malice is further evidenced by its

  failure to retract its False and Defamatory Accusations, even after Nicholas demanded

  retraction in his letter dated April 22, 2019.

         345.   Gannett published its False and Defamatory Accusations with common law

  malice, including because:

                (a) it knew its False and Defamatory Accusations were false but published

                    them anyway;

                (b) it intended to harm Nicholas because he was a Catholic student at the

                    March for Life wearing a MAGA hat, and it consciously ignored the

                    threats of harm that it knew would inevitably ensue from its accusatory

                    coverage in favor of its political agenda;

                (c) it failed to retract its False and Defamatory Accusations despite the harm

                    and danger it knew would be inflicted upon Nicholas; and

                (d) it callously ignored the consequences of its actions upon a minor child.




                                              - 66 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 67 of 70 - Page ID#: 537




                                         DAMAGES

         346.    The publication of the False and Defamatory Accusations directly and

  proximately caused substantial and permanent damage to Nicholas.

         347.    As a direct and proximate result of the False and Defamatory Accusations,

  Gannett created a false reputation for Nicholas, falsely branding him as a racist and

  instigator of a racially intimidating assault and hate crime.

         348.    By imposing a false reputation on Nicholas, the False and Defamatory

  Accusations deprive Nicholas, a minor, of his right to create through his own acts and

  words his unique reputation as an adult and human being.

         349.    The False and Defamatory Accusations are now forever a part of the

  historical Internet record and will haunt and taint Nicholas for the remainder of his

  natural life and impugn his reputation for generations to come.

         350.    The False and Defamatory Accusations were republished by third parties

  and members of the mainstream and social media mob, which was reasonably

  foreseeable.

         351.    The False and Defamatory Accusations against Nicholas are defamatory per

  se, as they are libelous on their face without resort to additional facts, and subjected

  Nicholas to public hatred, contempt, scorn, obloquy, and shame.

         352.    As a direct and proximate result of Gannett’s False and Defamatory

  Accusations:

                 (a) Nicholas suffered personal physical injury and physical sickness;

                 (b) Nicholas suffered permanent, perpetual harm to his reputation;

                 (c) Nicholas suffered and will continue to suffer severe emotional and

                    mental distress;




                                             - 67 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 68 of 70 - Page ID#: 538




               (d) Nicholas sought and received medical treatment for emotional and

                   mental distress at Cincinnati Children’s Hospital and to date has

                   incurred Four Hundred Thirty-Eight Dollars ($438.00) in out-of-pocket

                   medical expenses, with a probability of additional expenses being

                   incurred in the future; and

               (e) Nicholas is forced to live his life in a constant state of concern over his

                   safety and the safety of his family.

        353.   As a proximate result of Gannett’s false accusations, Nicholas has suffered

  a brain injury, dendritic atrophy, and other permanent brain injuries to his prefrontal

  cortex which has resulted in permanent neuropsychological damage.

        354.   For five days, beginning May 4, 2020, a team of five professionals from

  Shelton Forensic Solutions conducted psychological, neuropsychological, and psychiatric

  evaluations of Nicholas to determine the scope of his brain injury. Their examination of

  Nicholas resulted in a sixty-three-page forensic evaluative report.

        355.   The unanimous conclusion of the five professionals, each of whom holds a

  terminal degree, is that “Nick has met or meets criteria for Post-Traumatic Stress

  Disorder.”

        356.   The professionals concluded that:

               (a) “It is clear that [Nicholas] has suffered traumas, and that he continues

                   to be affected by those traumas in both typical and atypical ways,”;

               (b) the dendritic atrophy Nicholas suffered “refers to the change in the

                   branching of [his] neurons”;

               (c) “there is no doubt that Nick’s exposure, at the young age 16, to such

                   wide-scale    and    sustained     public   hate     has   affected    him

                   neuropsychologically”; and


                                             - 68 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 69 of 70 - Page ID#: 539




                 (d) Nicholas will suffer a “lifelong permanent impairment” caused by “the

                       multiple fractures it creates and the resulting fragility of the victim

                       coupled with the likelihood of the future triggering events.”

         357.    Consistent with these professionals’ opinion, Nicholas’ loss of neurons has

  damaged his prefrontal cortex, resulting in a loss of attention-span, flexibility, and

  inhibition; Nicholas has suffered physical injuries to the white matter in his brain, leading

  to diminished cognitive processing; Nicholas has suffered psychical injuries to his

  hippocampus that cause him to suffer sleep inconsistencies.

         358.    Gannett’s conduct has proximately caused Nicholas’ brain to be altered

  structurally and functionally.

         359.    Gannett published its False and Defamatory Accusations with actual malice

  and common law malice, thereby entitling Nicholas to an award of punitive damages.

         360. Gannett’s conduct was outrageous and willful, demonstrating that entire

  want of care that raises a conscious indifference to consequences.

         361.    Nicholas is entitled to an award of punitive damages to punish Gannett and

  to deter it from repeating such egregiously unlawful misconduct in the future.

         WHEREFORE, Nicholas respectfully prays:

                 (a)      That judgment be entered against Gannett for substantial

         compensatory damages in an amount not less than Forty-Five Million Dollars

         ($45,000,000.00);

                 (b)      That judgment be entered against Gannett for punitive damages in

         an     amount     not   less   than   One   Hundred     and    Fifty   Million   Dollars

         ($150,000,000.00);

                 (c)      That Nicholas recover his reasonable attorneys’ fees and expenses

         from Gannett;


                                                - 69 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 34 Filed: 08/31/20 Page: 70 of 70 - Page ID#: 540




               (d)    Trial by jury on all issues so triable;

               (e)    That all costs of this action be taxed to Gannett; and

               (f)    That the Court grant all such other and further relief that the Court

        deems just and proper, including equitable relief.



  Respectfully submitted this 28th day of August, 2020.


   HEMMER DEFRANK WESSELS PLLC                        L. LIN WOOD, P.C.

   /s/ Todd V. McMurtry                               L. Lin Wood (pro hac vice)
   Todd V. McMurtry (KBA #82101)                      L. LIN WOOD, P.C.
   HEMMER DEFRANK WESSELS, PLLC                       1180 W. Peachtree St., Ste. 2040
   250 Grandview Drive, Ste. 500                      Atlanta, GA 30309
   Ft. Mitchell, KY 41017                             Phone: (404) 891-1402
   Phone: (859) 344-1188                              Fax: (404) 506-9111
   Fax: (859) 578-3869                                lwood@linwoodlaw.com
   tmcmurtry@hemmerlaw.com




                                             - 70 -
